Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 3 and Consent, dated as of March 16, 2017  (this “Agreement”),
among DUKE ENERGY CORPORATION (the “Company”), DUKE ENERGY CAROLINAS, LLC (“Duke
Energy Carolinas”), DUKE ENERGY OHIO, INC. (“Duke Energy Ohio”), DUKE ENERGY
INDIANA, LLC (“Duke Energy Indiana”), DUKE ENERGY KENTUCKY, INC. (“Duke Energy
Kentucky”), DUKE ENERGY PROGRESS, LLC (f/k/a PROGRESS ENERGY CAROLINAS, INC.)
(“Duke Energy Progress”), DUKE ENERGY FLORIDA, LLC (f/k/a PROGRESS ENERGY
FLORIDA, INC.) (“Duke Energy Florida”) and PIEDMONT NATURAL GAS COMPANY, INC.
(“Piedmont”), the LENDERS party hereto (the “Lenders”), the ISSUING LENDERS
party hereto (the “Issuing Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

 

A.                                    Reference is made to the Credit Agreement
dated as of November 18, 2011, (as amended by Amendment No. 1 and Consent dated
as of December 18, 2013 and Amendment No. 2 and Consent dated as of January 30,
2015, the “Existing Credit Agreement”), among the Company, Duke Energy
Carolinas, Duke Energy Ohio, Duke Energy Indiana, Duke Energy Kentucky, Duke
Energy Progress and Duke Energy Florida (the “Existing Borrowers”, and together
with Piedmont, the “Borrowers”), the Lenders party thereto (the “Existing
Lenders”) and Wells Fargo Bank, National Association, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and as swingline
lender (in such capacity, the “Swingline Lender”).

 

B.                                    The Existing Borrowers have requested that
certain amendments be made to the Existing Credit Agreement, as more fully set
forth herein (the “Amendments”).

 

C.                                    The Lenders party hereto have agreed to
the amendments of the Existing Credit Agreement as set forth herein and as
amended hereby (the Existing Credit Agreement as so amended being referred to as
the “Amended Credit Agreement”).

 

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Terms Generally.  (a)  The rules of construction set forth in
Section 1.01 of the Amended Credit Agreement shall apply mutatis mutandis to
this Agreement.  Capitalized terms used but not defined herein have the meanings
assigned thereto in the Amended Credit Agreement.

 

(b)  As used in this Agreement, the following terms have the meanings specified
below:

 

“Amendment Effective Date” shall have the meaning assigned to such term in
Section 5.

 

“Assigned Interest” shall have the meaning assigned to such term in Section 3.

 

“Assignee Lender” shall mean each Lender whose Commitment as shown on Commitment
Schedule to the Amended Credit Agreement attached as Annex A hereto is

 

--------------------------------------------------------------------------------


 

greater than its existing Commitment immediately prior to the Amendment
Effective Date.

 

“Departing Lender” shall mean each Existing Lender that is not a signatory to
this Agreement.

 

“Existing Piedmont Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement, dated as of December 14, 2015, among Piedmont, each
lender from time to time party thereto, and Wells Fargo Bank, National
Association, as administrative agent, swingline lender, and L/C issuer.

 

SECTION 2.  Amendments to Existing Credit Agreement.  Effective as of the
Amendment Effective Date immediately after giving effect to the Assigned
Interests in Section 3 of this Agreement, the Existing Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example:  stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example:  double underlined text) as set forth in the pages of the Amended
Credit Agreement attached as Annex A hereto.

 

SECTION 3.   Substitution of Departing Lenders; Confirmation of Commitments.
(a)   (i) The Company hereby notifies the Administrative Agent and each Existing
Lender that it has elected to substitute the Assignee Lenders for the Departing
Lenders on the Amendment Effective Date pursuant to Section 8.06 of the Existing
Credit Agreement. Accordingly, each of the Assignee Lenders hereby purchases and
assumes from each of the Departing Lenders such interests, rights and
obligations with respect to the Commitments and outstanding Loans and funded
Letter of Credit Liabilities of such Departing Lender on the Amendment Effective
Date (all such interests, rights and obligations sold, purchased, assigned and
assumed to be referred to herein as the “Assigned Interests”), as shall be
necessary, in order that, after giving effect to all such sales and assignments
and purchases and assumptions and any increase or decrease in the Commitment of
a Lender reflected on its signature page hereto (x) no Departing Lender holds
any Commitment or outstanding Loans or funded Letter of Credit Liabilities under
the Existing Credit Agreement immediately prior to the effectiveness of the
amendments referred to in Section 2 of this Agreement and (y) each of the
Assignee Lenders will hold the principal amounts of the Commitments and
outstanding Loans and funded Letter of Credit Liabilities set forth on the
Commitment Schedule attached to the Amended Credit Agreement attached as Annex A
hereto.  Such sales and assignments and purchases and assumptions shall be made
on the terms set forth in Exhibit D to the Existing Credit Agreement and shall
comply with Section 9.06(c) of the Existing Credit Agreement, notwithstanding
any failure of such sales, assignments, purchases and assumptions to comply with
(x) the minimum assignment requirement in Section 9.06(c) of the Existing Credit
Agreement, (y) the requirement to pay the processing and recordation fees
referenced in Section 9.06(c) of the Existing Credit Agreement or (z) any
requirement to execute and deliver an Assignment and Assumption in respect
thereof.  Without limiting the generality of the foregoing, each Assignee Lender
hereby makes the representations, warranties and agreements required to be made
under Section 5 of Exhibit D to the Existing Credit Agreement by an Assignee,
with respect to the Assigned Interests being assigned or assumed by such
Assignee Lender hereunder.

 

(ii) On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) to the extent any Loans or funded Letter of Credit Liabilities
are outstanding on such date, each Assignee Lender purchasing and assuming
Assigned Interests pursuant to paragraph (i) above shall pay the purchase price
for such Assigned Interests pursuant to such paragraph (i) (equal to the
principal amount of such outstanding Loans and funded Letter of Credit
Liabilities

 

--------------------------------------------------------------------------------


 

with respect to such Assigned Interest) by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 Noon (New York
City time), (y) the Existing Borrowers shall pay all accrued and unpaid interest
and fees and other amounts accrued to but excluding the Amendment Effective Date
for the account of each Departing Lender in respect of such Departing Lender’s
Assigned Interests (including such amount, if any, as would be payable pursuant
to Section 2.13 of the Existing Credit Agreement if the outstanding Loans of
such Departing Lender were prepaid in their entirety on the date of consummation
of the assignment of the Assigned Interests) by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 Noon (New York
City time) and (z) the Administrative Agent shall pay to each of the Departing
Lenders selling and assigning such Assigned Interests pursuant to
paragraph (i) above, out of the amounts received by the Administrative Agent
pursuant to clauses (x) and (y) of this paragraph (ii), the purchase price for
the Assigned Interests assigned by such Departing Lender, pursuant to such
paragraph (i) and all unpaid interest and fees and other amounts accrued for the
account of each Departing Lender to but excluding the Amendment Effective Date
by wire transfer of immediately available funds to the account designated by
such Departing Lender to the Administrative Agent not later than 5:00 p.m. (New
York City time) on the Amendment Effective Date.

 

(b)  The execution of this Agreement is evidence of the consent of the Company,
the Swingline Lender, the Issuing Lenders and the Administrative Agent to
assignment of the Departing Lenders’ Commitments to the Assignee Lenders, as
required pursuant to Section 9.06(c) of the Existing Credit Agreement.

 

(c)  Each Lender, by executing this Agreement confirms that on the Amendment
Effective Date after giving effect to this Agreement (including Section 3) the
Commitment of such Lender under the Amended Credit Agreement shall be as set
forth on such Lender’s executed signature page to this Agreement.

 

(d)  Each Borrower agrees to execute and deliver a Note, if required by a
Lender, payable to the order of such Lender reflecting the Commitments set forth
on the Commitment Schedule to the Amended Credit Agreement pursuant to
Sections 2.04(b) and 9.06(c) of the Amended Credit Agreement.

 

SECTION 4.  Representations and Warranties.  To induce the other parties hereto
to enter into this Agreement, each Borrower party hereto represents and warrants
to the Administrative Agent and each of the Lenders that:

 

(a)  The execution, delivery and performance by such Borrower of this Agreement
and the Notes are within such Borrower’s powers, have been duly authorized by
all necessary company action, require no action by or in respect of, or filing
with, any Governmental Authority (except for consents, authorizations or filings
which have been obtained or made, as the case may be, and are in full force and
effect) and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation, by laws,
certificate of formation or the limited liability company agreement of such
Borrower or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon such Borrower or result in the creation or
imposition of any Lien on any asset of such Borrower or any of its Material
Subsidiaries.

 

(b)  This Agreement constitutes a valid and binding agreement of such Borrower
and each Note, if and when executed and delivered by it in accordance with this
Agreement, will constitute a valid and binding obligation of such Borrower, in
each case enforceable in

 

--------------------------------------------------------------------------------


 

accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

(c)  Each of the representations and warranties made by such Borrower in
Article 4 of the Amended Credit Agreement is true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date (in which case they shall be
true and correct on and as of such earlier date); provided that any
representation and warranty that is qualified by materiality or material adverse
effect shall be true and correct in all respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case they shall be true and correct on and as of such
earlier date).

 

(d)  No Event of Default or Default has occurred and is continuing as of the
date hereof.

 

SECTION 5.  Effectiveness.  This Agreement shall become effective as of the date
(the “Amendment Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

 

(a)  The Administrative Agent shall have received duly executed counterparts of
this Agreement from the Borrowers, the Swingline Lender, the Issuing Lenders and
the Lenders with Commitments as shown on the Commitment Schedule to the Amended
Credit Agreement attached as Annex A hereto consenting to this Agreement.

 

(b)  The Administrative Agent shall have received (a) an opinion of internal
counsel of each Borrower, substantially in the form of Exhibit B to the Existing
Credit Agreement and (b) an opinion of Robinson, Bradshaw & Hinson, P.A.,
special counsel for the Borrowers, substantially in the form of Exhibit C to the
Existing Credit Agreement, and, in each case, covering such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;

 

(c)  The Administrative Agent shall have received a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of the
Company, dated the Amendment Effective Date, to the effect set forth in clauses
(c) and (d) of Section 4 above;

 

(d)  The Administrative Agent shall have received all documents it may have
reasonably requested prior to the Amendment Effective Date relating to the
existence of the Borrowers, the corporate authority for and the validity of this
Agreement and the Notes, and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent;

 

(e)  The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Amendment Effective Date, fees and expenses
required to be paid or delivered by the Company on the Amendment Effective Date
pursuant to the certain fee letters dated as of February 9, 2017 among the
arrangers party thereto, the Lenders named therein and the Company, and to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Company hereunder.

 

(f)  The Administrative Agent shall have received evidence reasonably
satisfactory to it that all principal of any loans outstanding under, and all
accrued interest and fees under, the Existing Piedmont Credit Agreement shall
have been paid in full and all commitments thereunder have been terminated
(other than the Existing Piedmont Letters of Credit).

 

--------------------------------------------------------------------------------


 

(g)  The Administrative Agent shall have received, at least three Domestic
Business Days prior to the Amendment Effective Date, all documentation and other
information about the Borrowers that shall have been reasonably requested by the
Administrative Agent in writing at least 10 Domestic Business Days prior to the
Amendment Effective Date and that the Administrative Agent reasonably determines
is required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.

 

SECTION 6.  Effect of Amendments.  Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or each of the Lenders under the Existing Credit Agreement and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Existing
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement in similar or different circumstances. This
Agreement shall apply and be effective only with respect to the provisions of
the Existing Credit Agreement specifically referred to herein.

 

SECTION 7.  Notices.  All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended Credit Agreement.

 

SECTION 8.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other means of electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.  APPLICABLE LAW, SUBMISSION TO JURISDICTION.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. 
EACH BORROWER AND EACH LENDER PARTY HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK COUNTY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH BORROWER AND EACH LENDER PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

SECTION 10.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE AGENTS, THE
ISSUING LENDERS AND THE LENDERS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

--------------------------------------------------------------------------------


 

SECTION 11.  Headings.  The headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

[Remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

 

DUKE ENERGY CORPORATION

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name:John L. Sullivan, III

 

 

Title:Assistant Treasurer

 

 

Address:550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 20-2777218

 

 

 

 

 

DUKE ENERGY CAROLINAS, LLC

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name: John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

Address: 550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 56-0205520

 

 

 

 

 

DUKE ENERGY OHIO, INC.

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name:John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

Address: 550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 31-0240030

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

DUKE ENERGY INDIANA, LLC

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name: John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

Address: 550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 35-0594457

 

 

 

 

 

DUKE ENERGY KENTUCKY, INC.

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name: John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

Address: 550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 31-0473080

 

 

 

 

 

DUKE ENERGY PROGRESS, LLC

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name: John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

Address: 550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 56-0165465

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

DUKE ENERGY FLORIDA, LLC

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name: John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

Address: 550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 59-0247770

 

 

 

 

 

PIEDMONT NATURAL GAS COMPANY, INC.

 

By:

 

 

/s/ John L. Sullivan, III

 

 

Name: John L. Sullivan, III

 

 

Title: Assistant Treasurer

 

 

Address: 550 South Tryon Street Charlotte, NC 28202

 

 

Attention: Treasury Department

 

 

Telecopy number: 704-382-4935

 

 

Taxpayer ID: 56-0556998

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent, Issuing Lender and Swingline Lender

 

 

 

 

By

 

 

 

/s/ Patrick Engel

 

 

Name: Patrick Engel

 

 

Title: Director

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender and Issuing Lender:

 

 

 

By

 

 

/s/ William Merritt

 

 

Name: William Merritt

 

 

Title: Director

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A., as Lender and Issuing Lender:

 

 

 

 

By

/s/ Bridget Killackey

 

 

Name:

Bridget Killackey

 

 

Title:

Executive Director

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as Lender and Issuing Lender:

 

 

 

 

By

/s/ Daniel Guevara

 

 

Name:

Daniel Guevara

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

Bank of China, New York Branch, as Lender and Issuing Lender:

 

 

 

 

By

/s/ Chen Xu

 

 

Name:

Chen Xu

 

 

Title:

President & CEO

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC, as Lender and Issuing Lender:

 

 

 

 

By

/s/ May Huang

 

 

Name:

May Huang

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as Lender and Issuing Lender:

 

 

 

 

By

/s/ Richard Rivera

 

 

Name:

Richard Rivera

 

 

Title:

Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender and Issuing Lender:

 

 

 

 

By

/s/ Robert Hetu

 

 

Name:

Robert Hetu

 

 

Title:

Authorized Signatory

 

 

 

 

 

By

/s/ Szymon Ordys

 

 

Name:

Szymon Ordys

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as Lender and Issuing Lender:

 

 

 

 

 

By

/s/ Rahul D. Shah

 

 

Name:

Rahul D. Shah

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender and Issuing Lender:

 

 

 

 

 

By

/s/ Robert MacFarlane

 

 

Name:

Robert MacFarlane

 

 

Title:

Director

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

 

$400,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

BNP Paribas, as Lender:

 

 

 

 

 

 

By

/s/ Theodore Sheen

 

 

Name:

Theodore Sheen

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By

/s/ Karima Omar

 

 

Name:

Karima Omar

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

 

$325,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender:

 

 

 

 

 

By

/s/ Josh Rosenthal

 

 

Name:

Josh Rosenthal

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

 

$325,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender:

 

 

 

By

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$325,000,000.00

 

[Signature Page to Amendment No. 3 and Consent]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender:

 

 

 

By

/s/ Arize Agumadu

 

 

Name: Arize Agumadu

 

 

Title: Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

$325,000,000.00

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A., as Lender:

 

 

 

By

/s/ Betty Chang

 

 

Name: Betty Chang

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$325,000,000.00

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia, as Lender:

 

 

 

 

By

/s/ David Dewar

 

 

Name: David Dewar

 

 

Title: Director

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$325,000,000.00

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender:

 

 

 

By

/s/ James O’Shaughnessy

 

 

Name: James O’Shaughnessy

 

 

Title: Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$325,000,000.00

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as Lender:

 

 

 

 

By

/s/ Houssem Daly

 

 

Name: Houssem Daly

 

 

Title: Associate Direcor
Banking Products Services, US

 

 

 

 

 

 

 

By

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$325,000,000.00

 

--------------------------------------------------------------------------------


 

 

Branch Banking & Trust Company, as Lender:

 

 

 

 

By

/s/ Kelly Attayek

 

 

Name: Kelly Attayek

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Lender:

 

 

 

 

By

/s/ Lisa A. Ryder

 

 

Name:

Lisa A. Ryder

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as Lender:

 

 

 

 

By

/s/ Jon R. Hinard

 

 

Name:

Jon R. Hinard

 

 

Title:

Managing Director

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Lender:

 

 

 

 

By

/s/ Brian Walsh

 

 

Name:

Brian Walsh

 

 

Title:

Director

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

 

BANCO SANTANDER, S.A., NEW YORK BRANCH, as Lender:

 

 

 

 

 

By

/s/ Rita Walz-Cuccioli

 

 

Name:

Rita Walz-Cuccioli

 

 

Title:

Executive Director

 

 

 

Banco Santander, S.A., New York Branch

 

 

 

 

 

 

 

 

 

By

/s/ Terence Corcoran

 

 

Name:

Terence Corcoran

 

 

Title:

Senior Vice President

 

 

 

Banco Santander, S.A., New York Branch

 

 

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as Lender:

 

 

 

 

By

/s/ James D. Weinstein

 

 

Name:

James D. Weinstein

 

 

Title:

Managing Director

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon, as Lender:

 

 

 

 

By

/s/ Richard K. Fronapfel, Jr.

 

 

Name:

Richard K. Fronapfel, Jr.

 

 

Title:

Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

 

The Northen Trust Company, as Lender:

 

 

 

 

By

/s/ John C. Canty

 

 

Name:

John C. Canty

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Commitment under Amended Credit Agreement:

 

 

 

 

 

$175,000,000.00

 

--------------------------------------------------------------------------------


 

ANNEX A

 

AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

$7,500,000,0008,000,000,000

 

CREDIT AGREEMENT

 

dated as of

November 18, 2011

as Amended by Amendment No. 1 and Consent, dated as of December 18, 2013,
 and Amendment No. 2 and Consent, dated as of January 30, 2015 and

Amendment No. 3 and Consent, dated as of March 16, 2017

among

 

Duke Energy Corporation

Duke Energy Carolinas, LLC

Duke Energy Ohio, Inc.

Duke Energy Indiana, Inc.LLC

Duke Energy Kentucky, Inc.

Duke Energy Progress, Inc. andLLC

Duke Energy Florida, LLC and

Duke Energy FloridaPiedmont Natural Gas Company, Inc.,

as Borrowers,

 

The Lenders Listed Herein,

 

Wells Fargo Bank, National Association,

as Administrative Agent,

 

and

 

Bank of America, N.A.

JPMorgan Chase Bank, N.A. and

The RoyalMizuho Bank of Scotland plc, Ltd.,

as Co-Syndication Agents

 

and

 

Bank of China, New York Branch

Barclays Bank PLC

Citibank, N.A.

Credit Suisse AG, Cayman Islands Branch

The Bank of Tokyo-Mitsubishi UFJ, Ltd. and

UBS Securities LLCRoyal Bank of Canada,

as Co-Documentation Agents

 

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated(1)

JPMorgan Chase Bank, N.A.

Mizuho Bank, Ltd.

Bank of China, New York Branch

Barclays Bank PLC

Citigroup Global Markets, Inc.

Credit Suisse Securities (USA) LLC

J.P. Morgan Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

RBS Securities Inc.

The Bank of Tokyo-Mitsubishi UFJ, Ltd. and

 

--------------------------------------------------------------------------------

(1)  Merrill Lynch, Pierce, Fenner & Smith Incorporated shall mean Merrill
Lynch, Pierce, Fenner & Smith Incorporated or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.

 

--------------------------------------------------------------------------------


 

RBC Capital Markets(2),

UBS Securities LLC and

Wells Fargo Securities, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

(2)  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

ARTICLE 1

DEFINITIONS

Section 1.01.

Definitions

1

Section 1.02.

Accounting Terms and Determinations

1819

Section 1.03.

Types of Borrowings

1820

 

 

 

ARTICLE 2

THE CREDITS

 

 

 

Section 2.01.

Commitments to Lend

1920

Section 2.02.

Notice of Borrowings

2021

Section 2.03.

Notice to Lenders; Funding of Loans

2122

Section 2.04.

Registry; Notes

2123

Section 2.05.

Maturity of Loans

2223

Section 2.06.

Interest Rates

2223

Section 2.07.

Fees

2325

Section 2.08.

Optional Termination or Reduction of Sublimits; Changes to SublimitsSublimit

2425

Section 2.09.

Method of Electing Interest RatesRate

2426

Section 2.10.

Mandatory Termination of Commitments

2627

Section 2.11.

Optional Prepayments

2627

Section 2.12.

General Provisions as to Payments

2627

Section 2.13.

Funding Losses

2728

Section 2.14.

Computation of Interest and Fees

2728

Section 2.15.

Letters of Credit.

2729

Section 2.16.

Regulation D Compensation

3133

Section 2.17.

Increase in Commitments; Additional Lenders

3233

Section 2.18.

Swingline Loans

3334

Section 2.19.

Defaulting Lenders

3537

 

 

 

ARTICLE 3

CONDITIONS

 

 

 

Section 3.01.

Initial Effective Date

3840

Section 3.02.

Second Effective Date

3941

Section 3.03.

Borrowings Andand Issuance Ofof Letters Ofof Credit

4042

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Organization and Power

4142

Section 4.02.

Corporate and Governmental Authorization; No Contravention

4143

 

i

--------------------------------------------------------------------------------


 

Section 4.03.

Binding Effect

4143

Section 4.04.

Financial Information

4243

Section 4.05.

Regulation U

4244

Section 4.06.

Litigation

4244

Section 4.07.

Compliance with Laws

4244

Section 4.08.

Taxes

4344

Section 4.09.

Anti-corruption Law and Sanctions

4344

 

 

 

ARTICLE 5

COVENANTS

 

 

 

Section 5.01.

Information

4345

Section 5.02.

Payment of Taxes

4547

Section 5.03.

Maintenance of Property; Insurance

4547

Section 5.04.

Maintenance of Existence

4647

Section 5.05.

Compliance with Laws

4648

Section 5.06.

Books and Records

4648

Section 5.07.

Negative Pledge

4648

Section 5.08.

Consolidations, Mergers and Sales of Assets

4850

Section 5.09.

Use of Proceeds

4850

Section 5.10.

Indebtedness/Capitalization Ratio

4950

 

 

 

ARTICLE 6

DEFAULTS

 

 

 

Section 6.01.

Events of Default

4950

Section 6.02.

Notice of Default

5153

Section 6.03.

Cash Collateral

5153

 

 

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

 

 

Section 7.01.

Appointment and Authorization

5153

Section 7.02.

Administrative Agent and Affiliates.

5153

Section 7.03.

Action by Administrative Agent

5253

Section 7.04.

Consultation with Experts

5253

Section 7.05.

Liability of Administrative Agent.

5254

Section 7.06.

Indemnification

5254

Section 7.07.

Credit Decision

5354

Section 7.08.

Successor Administrative Agent

5354

Section 7.09.

Administrative Agent’s Fee

5355

Section 7.10.

Other Agents

5455

 

 

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

 

 

Section 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

5455

 

ii

--------------------------------------------------------------------------------


 

Section 8.02.

Illegality

5456

Section 8.03.

Increased Cost and Reduced Return

5556

Section 8.04.

Taxes

5658

Section 8.05.

Base Rate Loans Substituted for Affected Euro-Dollar Loans

5961

Section 8.06.

Substitution of Lender; Termination Option

6062

 

 

 

ARTICLE 9

MISCELLANEOUS

 

 

 

Section 9.01.

Notices.

6163

Section 9.02.

No Waivers

6264

Section 9.03.

Expenses; Indemnification

6264

Section 9.04.

Set-offs; Sharing of Set-offs

6365

Section 9.05.

Amendments and Waivers

6365

Section 9.06.

Successors and Assigns

6466

Section 9.07.

Collateral

6668

Section 9.08.

Confidentiality

6668

Section 9.09.

Governing Law; Submission to Jurisdiction

6769

Section 9.10.

Counterparts; Integration

6769

Section 9.11.

WAIVER OF JURY TRIAL

6769

Section 9.12.

USA Patriot Act

6770

Section 9.13.

Termination of Commitments Under Existing Credit Agreements

6770

Section 9.14.

No Fiduciary Duty

6870

Section 9.15.

Survival

6871

Section 9.16.

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

71

 

 

 

COMMITMENT SCHEDULE

PRICING SCHEDULE

 

 

 

EXHIBIT A -

Note

 

EXHIBIT B -

Opinion of Internal Counsel of the Borrower

 

EXHIBIT C -

Opinion of Special Counsel for the Borrower

 

EXHIBIT D -

Assignment and Assumption Agreement

 

EXHIBIT E -

Extension Agreement

 

EXHIBIT F -

Notice of Issuance

 

EXHIBIT G -

Approved Form of Letter of Credit

 

EXHIBIT H -

Form of Joinder

 

EXHIBIT I -

Progress Energy, Inc. Consent

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

AGREEMENT dated as of November 18, 2011 (as amended by Amendment No. 1 and
Consent, dated as of December 18, 2013 and, Amendment No. 2 and Consent, dated
as of January 30, 2015 and Amendment No. 3 and Consent, dated as of March 16,
2017) among DUKE ENERGY CORPORATION, DUKE ENERGY CAROLINAS, LLC, DUKE ENERGY
OHIO, INC., DUKE ENERGY INDIANA, INC.LLC, DUKE ENERGY KENTUCKY, INC., DUKE
ENERGY PROGRESS, INC.LLC (f/k/a PROGRESS ENERGY CAROLINAS, INC.) and, DUKE
ENERGY FLORIDA, INC.LLC (f/k/a PROGRESS ENERGY FLORIDA, INC.) asand PIEDMONT
NATURAL GAS COMPANY, INC., as Borrowers, the Lenders from time to time party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, BANK OF
AMERICA, N.A., JPMORGAN CHASE BANK, N.A. and THE ROYALMIZUHO BANK OF SCOTLAND
PLC,, LTD., as Co-Syndication Agents, and BANK OF CHINA, NEW YORK BRANCH,
BARCLAYS BANK PLC, CITIBANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD. and UBS SECURITIES LLCROYAL BANK OF CANADA,
as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.         Definitions.  The following terms, as used herein, have
the following meanings:

 

“Additional Lender” means any financial institution that becomes a Lender for
purposes hereof pursuant to Section 2.17 or 8.06.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
each Borrower) duly completed by such Lender.

 

“Affiliate” means, as to any Person (the “specified Person”) (i) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (ii) any Person (other than the
specified Person or a Subsidiary of the specified Person) which is controlled by
or is under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agent” means any of the Administrative Agent, the Co-Syndication Agents or the
Co-Documentation Agents.

 

“Aggregate Exposure” means, with respect to any Lender at any time, the
aggregate amount of its Borrower Exposures to all Borrowers at such time.

 

“Agreement” means this Agreement as the same may be amended from time to time.

 

“Amendment No. 3” shall mean that certain Amendment No. 3, dated as of March 16,
2017, among the Borrowers, the lenders party thereto and the Administrative
Agent.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery, corruption or money laundering.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” means, with respect to Euro-Dollar Loans, Swingline Loans or
Base Rate Loans to any Borrower, the applicable rate per annum for such Borrower
determined in accordance with the Pricing Schedule.

 

“Appropriate Share” has the meaning set forth in Section 8.03(d).

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Approved Officer” means the president, the chief financial officer, a vice
president, the treasurer, an assistant treasurer or the controller of the
Borrower or such other representative of the Borrower as may be designated by
any one of the foregoing with the consent of the Administrative Agent.

 

“Assignee” has the meaning set forth in Section 9.06(c).

 

“Availability Percentage” means, with respect to each Borrower at any time, the
percentage which such Borrower’s Sublimit bears to the aggregate amount of the
Commitments, all determined as of such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the

 

2

--------------------------------------------------------------------------------


 

Council of the European Union, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding (or any similar proceeding), or
generally fails to pay its debts as such debts become due, or admits in writing
its inability to pay its debts generally, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
assets appointed for it, or, in the good faith determination of the
Administrative Agent (or, if the Administrative Agent is the subject of the
Bankruptcy Event, the Required Lenders), has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that (except with respect to a Lender that
is subject to a Bail-In Action) a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day for which the same is to be calculated, the
highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 1/2 of 1% and
(c) the LIBOR Market Index Rate plus 1%; provided, that, if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  Each change in the Base Rate shall take effect simultaneously with
the corresponding change in the rates described in clauses (a), (b) or
(c) above, as the case may be.

 

“Base Rate Loan” means (i) a Loan which bears interest at the Base Rate pursuant
to the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Article 8 or (ii) an overdue amount which was a Base Rate Loan
immediately before it became overdue.

 

“Borrower” means each of the Company, Duke Energy Carolinas, Duke Energy Ohio,
Duke Energy Indiana, Duke Energy Kentucky, the Company and, on and after the
Second Effective DateDuke Energy Florida, Duke Energy Florida and Duke Energy
Progress and Piedmont.  References herein to “the Borrower” in connection with
any Loan or Group of Loans or any Letter of Credit hereunder are to the
particular Borrower to which such Loan or Loans are made or proposed to be made
or at whose request and for whose account such Letter of Credit is issued or
proposed to be issued.

 

“Borrower Exposure” means, with respect to any Lender and any Borrower at any
time, (i) an amount equal to the product of such Lender’s Percentage and such
Borrower’s Sublimit (whether used or unused) at such time or (ii) if such
Lender’s Commitment shall have terminated, either generally or with respect to
such Borrower, or if such Borrower’s Sublimit shall have been reduced to zero,
the sum of the aggregate outstanding principal amount of its Loans (other than
Swingline Loans) to such

 

3

--------------------------------------------------------------------------------


 

Borrower, the aggregate amount of its Letter of Credit Liabilities in respect of
such Borrower and the amount of its Swingline Exposure in respect of such
Borrower at such time.

 

“Borrower Maturity Date” means, with respect to any Revolving Credit Loan to any
Borrower other than the Company, the first anniversary of the date of the
Borrowing of such Revolving Credit Loan; provided that if the Borrower
designates such Borrowing as long-term in its Notice of Borrowing, then the
Borrower Maturity Date shall not be applicable thereto.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Lender and each Lender, as
collateral for the Letter of Credit Liabilities, cash or deposit account
balances, and “Cash Collateral” shall refer to such cash or deposit account
balances.

 

“Change in Law” means the occurrence of any of the following after the date of
this Agreement: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the date hereof regardless of the date enacted,
adopted, issued or implemented.

 

“Co-Documentation Agents” means each of Bank of China, New York Branch, Barclays
Bank PLC, Citibank, N.A., Credit Suisse AG, Cayman Islands Branch, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and UBS Securities LLCRoyal Bank of Canada, in its
capacity as documentation agent in respect of this Agreement.

 

“Commitment” means (i) with respect to any Lender listed on the signature
pages hereof, the amount set forth opposite its name on the Commitment Schedule
as its Initial Commitment, which amount, subject to the conditions in
Section 3.02, shall be increased by the amount set forth opposite its name on
the Commitment Schedule as its Delayed Additional Commitment, and (ii) with
respect to each Additional Lender or Assignee which becomes a Lender pursuant to
Sections 2.17, 8.06 and 9.06(c), the amount of the Commitment thereby assumed by
it, in each case as such amount may from time to time be reduced pursuant to
Sections 2.08, 2.10, 8.06 or 9.06(c) or increased pursuant to Sections 2.17,
8.06 or 9.06(c).

 

4

--------------------------------------------------------------------------------


 

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

“Commitment Termination Date” means, for each Lender, January 30March 16,
20202022, as such date may be extended from time to time with respect to such
Lender pursuant to Section 2.01(b) or, if such day is not a Euro-Dollar Business
Day, the next preceding Euro-Dollar Business Day.

 

“Company” means Duke Energy Corporation, a Delaware corporation.

 

“Connection Income Taxes” means, with respect to any Lender or Agent, taxes that
are imposed on or measured by net income (however denominated), franchise taxes
or branch profits taxes, in each case, imposed as a result of a connection
(including any former connection) between such Lender or Agent and the
jurisdiction imposing such tax (other than connections arising from such Lender
or Agent having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Note, or sold or assigned an interest in any Loan, this
Agreement or any Note).

 

“Consolidated Capitalization” means, with respect to any Borrower, the sum,
without duplication, of (i) Consolidated Indebtedness of such Borrower,
(ii) consolidated common equityholders’ equity as would appear on a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries prepared in
accordance with generally accepted accounting principles, (iii) the aggregate
liquidation preference of preferred or priority equity interests (other than
preferred or priority equity interests subject to mandatory redemption or
repurchase) of such Borrower and its Consolidated Subsidiaries upon involuntary
liquidation, (iv) the aggregate outstanding amount of all Equity Preferred
Securities of such Borrower and (v) minority interests as would appear on a
consolidated balance sheet of such Borrower and its Consolidated Subsidiaries
prepared in accordance with generally accepted accounting principles.

 

“Consolidated Indebtedness” means, at any date, with respect to any Borrower,
all Indebtedness of such Borrower and its Consolidated Subsidiaries determined
on a consolidated basis in accordance with generally accepted accounting
principles; provided that Consolidated Indebtedness shall exclude, to the extent
otherwise reflected therein, Equity Preferred Securities of such Borrower and
its Consolidated Subsidiaries up to a maximum excluded amount equal to 15% of
Consolidated Capitalization of such Borrower.

 

“Consolidated Net Assets” means, at any date with respect to any Borrower,
(a) total assets of such Borrower and its Subsidiaries (minus applicable
reserves) determined on a consolidated basis in accordance with GAAP minus
(b) total liabilities of such Borrower and its Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP, all as reflected in
the consolidated financial statements of such Borrower most recently delivered
to the Administrative Agent and the Lenders pursuant to Section 5.01(a) or
5.01(b).

 

5

--------------------------------------------------------------------------------


 

“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

 

“Co-Syndication Agents” means each of Bank of America, N.A., JPMorgan Chase
Bank, N.A. and The RoyalMizuho Bank of Scotland plc, Ltd., in its capacity as
syndication agent in respect of this Agreement.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of its Loans within two Domestic Business Days of the date required to be
funded, (ii) fund any portion of its participations in Letters of Credit
required to be funded by it hereunder within two Domestic Business Days of the
date required to be funded or (iii) pay over to any Lender Party any other
amount required to be paid by it hereunder within two Domestic Business Days of
the date required to be paid, unless, in the case of clause (i) or (iii) above,
such Lender notifies the Administrative Agent (or, if the Administrative Agent
is the Defaulting Lender, the Required Lenders) in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or the Administrative
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after written request by the Administrative Agent (or, if
the Administrative Agent is the Defaulting Lender, the Required Lenders) or the
Company, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement unless such Lender notifies the Administrative Agent (or,
if the Administrative Agent is the Defaulting Lender, the Required Lenders) in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent (or, if the Administrative
Agent is the Defaulting Lender, the Required Lenders) and the Company of such
certification in form and substance satisfactory to the Administrative Agent
(or, if the Administrative Agent is the Defaulting Lender, the Required Lenders)
and the Company, or (d) has become (or has a direct or indirect Parent that has
become) the subject of a Bankruptcy Event or a Bail-In Action.  Any
determination by the Administrative Agent (or, if the Administrative Agent is
the Defaulting Lender, the Required Lenders) that a Lender is a Defaulting
Lender shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a

 

6

--------------------------------------------------------------------------------


 

Defaulting Lender upon delivery of written notice of such determination to the
Company and each Lender.

 

“Delayed Additional Commitments” means the incremental amounts of Commitments so
identified in the Commitment Schedule.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City or in the State of North Carolina are
authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrowers and the Administrative Agent.

 

“Duke Energy Carolinas” means Duke Energy Carolinas, LLC, a North Carolina
limited liability company.

 

“Duke Energy Carolinas Mortgage” means the First and Refunding Mortgage between
Duke Energy Carolinas and JPMorgan Chase Bank, N.A., as successor trustee, dated
as of December 1, 1927 as amended or supplemented from time to time.

 

“Duke Energy Indiana” means Duke Energy Indiana, Inc.LLC, an Indiana
corporation.

 

“Duke Energy Indiana First Mortgage Trust Indenture” means the first mortgage
trust indenture, dated as of September 1, 1939, between Duke Energy Indiana and
Deutsche Bank National Trust Company, as successor trustee, as amended, modified
or supplemented from time to time, and any successor or replacement mortgage
trust indenture.

 

“Duke Energy Florida” means Duke Energy Florida, Inc.LLC (f/k/a Progress Energy
Florida, Inc.), a Florida corporation.

 

“Duke Energy Florida Indenture” means the Indenture dated as of January 1, 1944,
between Duke Energy Florida and The Bank of New York Mellon, as successor
trustee, as amended, modified or supplemented from time to time, and any
successor or replacement mortgage trust indenture.

 

“Duke Energy Kentucky” means Duke Energy Kentucky, Inc., a Kentucky corporation.

 

“Duke Energy Kentucky First Mortgage Trust Indenture” means the first mortgage
trust indenture, dated as of February 1, 1949, between Duke Energy Kentucky and
The Bank of New York (successor to Irving Trust Company), as trustee, as
amended, modified or supplemented from time to time, and any successor or
replacement mortgage trust indenture.

 

7

--------------------------------------------------------------------------------


 

“Duke Energy Ohio” means Duke Energy Ohio, Inc., an Ohio corporation.

 

“Duke Energy Ohio First Mortgage Trust Indenture” means the first mortgage trust
indenture, dated as of August 1, 1936, between Duke Energy Ohio and The Bank of
New York (successor to Irving Trust Company), as trustee, as amended, modified
or supplemented from time to time, and any successor or replacement mortgage
trust indenture.

 

“Duke Energy Progress” means Duke Energy Progress, Inc.LLC (f/k/a Progress
Energy Carolinas, Inc.), a North Carolina corporation.

 

“Duke Energy Progress Mortgage and Deed of Trust” means the Mortgage and Deed of
Trust, dated as of May 1, 1940, from Duke Energy Progress to the Bank of New
York Mellon and Ming Ryan (successor to Frederick G. Herbst), as successor
trustees, as amended, modified or supplemented from time to time, and any
successor or replacement mortgage trust indenture.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Endowment” means the Duke Endowment, a charitable common law trust established
by James B. Duke by Indenture dated December 11, 1924.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

 

“Equity Preferred Securities” means, with respect to any Borrower, any trust
preferred securities or deferrable interest subordinated debt securities issued
by such

 

8

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary or other financing vehicle of such Borrower that
(i) have an original maturity of at least twenty years and (ii) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the first anniversary of the latest Commitment Termination Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Group” means, with respect to any Borrower, such Borrower and all other
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with such
Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrowers
and the Administrative Agent.

 

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or (ii) an overdue amount which was a Euro-Dollar Loan immediately
before it became overdue.

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of a London Interbank Offered Rate and if the
Euro-Dollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.16.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 28, 2007, among the Company, Duke Energy Carolinas, Duke Energy
Ohio, Duke Energy Indiana, Duke Energy Kentucky, the banks party thereto, and
Wachovia Bank, National Association, as administrative agent, as amended by
Amendment No. 1 dated as of March 10, 2008.

 

“Existing Duke Credit Agreement” means the Amended and Restated Credit Agreement
dated as of November 18, 2011, among the Borrowers party thereto, the

 

9

--------------------------------------------------------------------------------


 

banks party thereto, and Wells Fargo Bank Bank, National Association, as
administrative agent (as amended, amended and restated, supplemented or
otherwise modified prior to the Third Amendment Effective Date).

 

“Existing Duke Letter of Credit” means each letter of credit outstanding under
the Existing Duke Credit Agreement on the InitialThird Amendment Effective Date.

 

“Existing Piedmont Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement, dated as of December 14, 2015, among Piedmont, each
lender from time to time party thereto, and Wells Fargo Bank, National
Association, as administrative agent, swingline lender, and L/C issuer.

 

“Existing Piedmont Letter of Credit” means each letter of credit outstanding
under the Existing Piedmont Credit Agreement on the Third Amendment Effective
Date.

 

“Existing Progress Credit Agreements” means (i) the Credit Agreement dated as of
October 15, 2010 among Duke Energy Florida, as borrower, Bank of America, N.A.,
as administrative agent, and the lenders party thereto, (ii) the Credit
Agreement dated as of October 15, 2010 among Duke Energy Progress, as borrower,
Wells Fargo Bank, N.A., as administrative agent, and the lenders party thereto,
and (iii) the Existing Progress Parent Credit Agreement.

 

“Existing Progress Letter of Credit” means each letter of credit outstanding
under the Existing Progress Parent Credit Agreement or the Existing Progress
Parent LC Facility on the Second Effective Date.

 

“Existing Progress Parent Credit Agreement” means the Credit Agreement dated as
of May 3, 2006, as amended and modified, among Progress Energy, Inc., as
borrower, Citibank, N.A., as administrative agent, and the lenders party
thereto, as amended.

 

“Existing Progress Parent LC Facility” means the Letter of Credit Agreement
dated as of July 1, 2011, as amended and modified, between Progress
Energy, Inc., as borrower, and Wells Fargo, as issuer.

 

“Facility Fee Rate” means, with respect to any Borrower, the applicable rate per
annum for such Borrower determined in accordance with the Pricing Schedule.

 

“FATCA” has the meaning set forth in Section 8.04(a).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so

 

10

--------------------------------------------------------------------------------


 

published on such next succeeding Domestic Business Day, the Federal Funds Rate
for such day shall be the average rate quoted to Wells Fargo on such day on such
transactions as determined by the Administrative Agent; provided further, that,
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.  .

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any international, foreign, federal, state,
regional, county, local or other governmental or quasi-governmental authority.

 

“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
to the same Borrower which are Base Rate Loans at such time or (ii) all
Euro-Dollar Loans to the same Borrower having the same Interest Period at such
time; provided that, if a Loan of any particular Lender is converted to or made
as a Base Rate Loan pursuant to Article 8, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been if it had
not been so converted or made.

 

“Hedging Agreement” means for any Person, any and all agreements, devices or
arrangements designed to protect such Person or any of its Subsidiaries from the
fluctuations of interest rates, exchange rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
commodity swap agreements, forward rate currency or interest rate options, puts
and warrants.  Notwithstanding anything herein to the contrary, “Hedging
Agreements” shall also include fixed-for-floating interest rate swap agreements
and similar instruments.

 

“Increased Commitments” has the meaning set forth in Section 2.17.

 

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (v) the face amount of all outstanding
letters of credit issued for the account of such Person (other than letters of
credit relating to indebtedness included in Indebtedness of such Person pursuant
to another clause of this definition) and, without duplication, the unreimbursed
amount of all drafts drawn thereunder, (vi) indebtedness secured by any Lien on
property or assets of such Person, whether or not assumed (but in any event not
exceeding the fair market value of the property or asset), (vii) all direct
guarantees of Indebtedness referred to above of another Person, (viii) all
amounts payable in connection with mandatory redemptions or

 

11

--------------------------------------------------------------------------------


 

repurchases of preferred stock or member interests or other preferred or
priority equity interests and (ix) any obligations of such Person (in the nature
of principal or interest) in respect of acceptances or similar obligations
issued or created for the account of such Person.

 

“Indemnitee” has the meaning set forth in Section 9.03.

 

“Initial Commitments” means the initial amounts of Commitments so identified in
the Commitment Schedule.

 

“Initial Effective Date” means the date on which this Agreement becomes
effective pursuant to Section 3.01.

 

“Initial Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below:

 

Borrower

 

Initial Sublimit

 

Company

 

$3,200,000,0003,400,000,000

 

Duke Energy Carolinas

 

$1,200,000,0001,100,000,000

 

Duke Energy Progress

 

$1,000,000,000

 

Duke Energy Florida

 

$900,000,000950,000,000

 

Duke Energy Indiana

 

$600,000,000

 

Piedmont

 

$500,000,000

 

Duke Energy Ohio

 

$475,000,000300,000,000

 

Duke Energy Kentucky

 

$125,000,000150,000,000

 

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three or six, or, if deposits of a corresponding
maturity are generally available in the London interbank market, nine or twelve,
months thereafter, as the Borrower may elect in such notice; provided that:

 

(a)                                 any Interest Period which would otherwise
end on a day which is not a Euro-Dollar Business Day shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Euro-Dollar Business Day; and

 

(b)                                 any Interest Period which begins on the last
Euro-Dollar Business Day of a calendar month (or on a day for which there is no
numerically

 

12

--------------------------------------------------------------------------------


 

corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Dollar Business Day of a calendar month;

 

provided further that no Interest Period applicable to any Loan of any Lender
may end after such Lender’s Commitment Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the issuer
rating of such Person, if any exists, from Moody’s is Baa3 or higher.

 

“Issuing Lender” means (i) each of Wells Fargo, Bank of America, N.A., JPMorgan
Chase Bank, N.A., Mizuho Bank, Ltd., Bank of China, New York Branch, Barclays
Bank PLC, Citibank, N.A., Credit Suisse AG, Cayman Islands Branch, JPMorgan
Chase Bank, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., The and Royal Bank of
Scotland plc, UBS AG, Stamford Branch and Wells FargoCanada and, and (ii) any
other Lender that may agree to issue letters of credit hereunder, in each case
as issuer of a Letter of Credit hereunder.  No Issuing Lender shall be obligated
to issue any Letter of Credit hereunder if, after giving effect thereto, the
aggregate Letter of Credit Liabilities in respect of all Letters of Credit
issued by such Issuing Lender hereunder would exceed (i) in the case of each
Issuing Lender named in clause (i) above, $80,000,00040,000,000 (as such amount
may be modified from time to time by agreement between the Company and such
Issuing Lender) or (ii) with respect to any other Issuing Lender, such amount
(if any) as may be agreed for this purpose from time to time by such Issuing
Lender and the Company.  For avoidance of doubt, the limitations in the
preceding sentence are for the exclusive benefit of the respective Issuing
Lenders, are incremental to the other limitations specified herein on the
availability of Letters of Credit and do not affect such other limitations.

 

“Joinder Agreement” means a joinder agreement between each Progress Borrower and
the Administrative Agent in substantially the form of Exhibit H.

 

“Lender” means each bank or other financial institution listed on the signature
pages hereof, each Additional Lender, each Assignee which becomes a Lender
pursuant to Section 9.06(c), and their respective successors.  Each reference
herein to a “Lender” shall, unless the context otherwise requires, include the
Swingline Lender and each Issuing Lender in such capacity.

 

“Lender Party” means any of the Lenders, the Issuing Lenders and the Agents.

 

“Letter of Credit” means a stand-by letter of credit issued or to be issued
hereunder by an Issuing Lender in accordance with Section 2.15, including the
Existing

 

13

--------------------------------------------------------------------------------


 

Duke Letters of Credit and, on and after the SecondThird Amendment Effective
Date, the Existing Progress Duke Letters of Credit and the Existing Piedmont
Letters of Credit.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by all
Borrowers in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as appears on the display designated as Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such service or any successor to or, if
such service is not available, substitute for such service providing rate
quotations comparable to those currently provided on such page of such service,
as reasonably determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to U.S. dollar
deposits are offered to leading banks in the London interbank deposit market),
approximately 11:00 a.m. London time, for such day; or if such day is not a
Euro-Dollar Business Day, for the immediately preceding Euro-Dollar Business Day
(or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation.); provided, that, if the LIBOR
Market Index Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, any Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

“Loan” means a Revolving Credit Loan or a Swingline Loan; provided that
Swingline Loans shall be subject to only those provisions of Article 2 which are
specifically made applicable to Swingline Loans.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

 

“Long-Dated Letter of Credit” means a Letter of Credit having an expiry date
later than the fifth Domestic Business Day prior to the Commitment Termination
Date of the Issuing Lender.

 

“Material Debt” means, with respect to any Borrower, Indebtedness of such
Borrower or any of its Material Subsidiaries (other than any Non-Recourse
Indebtedness) in an aggregate principal amount exceeding $150,000,000.

 

“Material Plan” has the meaning set forth in Section 6.01(i).

 

“Material Subsidiary” means at any time, with respect to any Borrower, any
Subsidiary of such Borrower whose total assets exceeds 15% of the total assets
(after intercompany eliminations) of such Borrower and its Subsidiaries,
determined on a

 

14

--------------------------------------------------------------------------------


 

consolidated basis in accordance with GAAP, all as reflected in the consolidated
financial statements of such Borrower most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or 5.01(b).

 

“Maximum Sublimit” means, with respect to each Borrower, the amount set forth
opposite its name in the table below, as such amount may be increased from time
to time pursuant to Section 2.17:

 

Borrower

 

Maximum Sublimit

 

Company

 

$4,700,000,0004,850,000,000

 

Duke Energy Carolinas

 

$1,800,000,000

 

Duke Energy Progress

 

$1,400,000,000

 

Duke Energy Florida

 

$1,200,000,000

 

Duke Energy Indiana

 

$1,000,000,000

 

Piedmont

 

$850,000,000

 

Duke Energy Ohio

 

$725,000,000

 

Duke Energy Kentucky

 

$175,000,000

 

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
January 8, 2011 among the company, Diamond Acquisition Corporation and Progress
Energy, Inc., as amended, modified or supplemented from time to time.

 

“Merger Effective Date” means the date of the closing of the transaction
contemplated under the Merger Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Mortgage Indenture” means in the case of each of Duke Energy Carolinas, Duke
Energy Ohio, Duke Energy Indiana, Duke Energy Kentucky, Duke Energy Progress and
Duke Energy Florida, the Duke Energy Carolinas Mortgage, the Duke Energy Ohio
First Mortgage Trust Indenture, the Duke Energy Indiana First Mortgage Trust
Indenture, the Duke Energy Kentucky First Mortgage Trust Indenture, the Duke
Energy Progress Mortgage and Deed of Trust or the Duke Energy Florida Indenture,
respectively.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.05(a) and (ii) has been approved by the
Required Lenders.

 

“Non-Recourse Indebtedness” means any Indebtedness incurred by a Subsidiary of
the Company to develop, construct, own, improve or operate a defined facility or
project  (a) as to which no Borrower (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness but

 

15

--------------------------------------------------------------------------------


 

excluding tax sharing arrangements and similar arrangements to make
contributions to such Subsidiary to account for tax benefits generated by such
Subsidiary), (ii) is directly or indirectly liable as a guarantor or otherwise,
or (iii) constitutes the lender; (b) no default with respect to which would
permit upon notice, lapse of time or both any holder of any other Indebtedness
(other than the Loans or the Notes) of any Borrower to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity; and (c) as to which the lenders will not have any
recourse to the stock or assets of any Borrower or other Subsidiary (other than
the stock of or intercompany loans to such Subsidiary); provided that in each
case in clauses (a) and (c) above, a Borrower or other Subsidiary may provide
credit support and recourse in an amount not exceeding 15% in the aggregate of
any such Indebtedness.

 

“Notes” means promissory notes of a Borrower, in the form required by
Section 2.04, evidencing the obligation of such Borrower to repay the Loans made
to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in
Section 2.09(ba).

 

“Notice of Issuance” has the meaning set forth in Section 2.15(b).

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Taxes” has the meaning set forth in Section 8.04(a).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 9.06(b).

 

“Participant Register” has the meaning set forth in Section 9.06(b).

 

“Payment Date” has the meaning set forth in Section 2.15(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of Section 2.19 when
a Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

16

--------------------------------------------------------------------------------


 

“Piedmont” means Piedmont Natural Gas Company, Inc., a North Carolina
corporation.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or Sections 412 or 430 of the Internal Revenue Code or
Sections 302 and 303 of ERISA and is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which a member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in San Francisco, California
as its Prime Rate.  Any change in the interest rate resulting from a change in
the Prime Rate shall become effective as of 12:01 a.m. of the Domestic Business
Day on which each change in the Prime Rate is announced by the Administrative
Agent.  The Prime Rate is a reference rate used by the Administrative Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit to any debtor.

 

“Progress Borrowers” means Duke Energy Florida and Duke Energy Progress.

 

“Quarterly Payment Date” means the first Domestic Business Day of each January,
April, July and October.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligation” means, at any time, the obligation of the Borrower
then outstanding under Section 2.15 to reimburse the Issuing Lender for amounts
paid by the Issuing Lender in respect of any one or more drawings under a Letter
of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Subsidiaries
and Affiliates and the partners, directors, officers, employees, agents,
trustees, advisors, administrators and managers of such Person and of such
Person’s Subsidiaries and Affiliates.

 

“Removed Borrower” has the meaning set forth in Section 9.05(b)

 

“Required Lenders” means, at any time, Lenders having at least 51% in aggregate
amount of the Aggregate Exposures at such time (exclusive in each case of the
Aggregate Exposure(s) of any Defaulting Lender(s)) .

 

“Revolving Credit Loan” means a loan made or to be made by a Lender pursuant to
Section 2.01(a); provided that, if any such loan or loans (or portions thereof)
are

 

17

--------------------------------------------------------------------------------


 

combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Revolving Credit Loan” shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

 

“Revolving Credit Period” means, with respect to any Lender, the period from and
including the Initial Effective Date to but not including its Commitment
Termination Date.

 

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person that has a place of
business, or is organized or resident, in a jurisdiction that is the subject of
any comprehensive territorial Sanctions or (c) any Person owned or controlled by
any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

“Second Amendment Effective Date” means January 30, 2015, being the date on
which that certain Amendment No. 2 and Consent among the Borrowers, the Lenders
party thereto, the Issuing Lenders party thereto, the Swingline Lender and the
Administrative Agent became effective.

 

“Second Effective Date” means the date on which the Delayed Additional
Commitments become effective pursuant to Section 3.02.

 

“S&P” means Standard & Poor’s RatingFinancial Services LLC, a division of The
McGraw-Hill Companies, Inc.subsidiary of S&P Global Inc. (or any successor
thereto).

 

“Sublimit” means, with respect to each Borrower, its Initial Sublimit, as the
same may be modified from time to time pursuant to Sections 2.08 and 2.17;
provided that a Borrower’s Sublimit shall at no time exceed such Borrower’s
Maximum Sublimit.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.

 

“Substantial Assets” means, with respect to any Borrower, assets sold or
otherwise disposed of in a single transaction or a series of related
transactions representing 25% or more of the consolidated assets of such
Borrower and its Consolidated Subsidiaries, taken as a whole.

 

18

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, with respect to any Lender, an amount equal to such
Lender’s Percentage of the aggregate outstanding principal amount of Swingline
Loans.

 

“Swingline Lender” means Wells Fargo, in its capacity as the Swingline Lender
under the swing loan facility described in Section 2.18.

 

“Swingline Loan” means a loan made or to be made by the Swingline Lender
pursuant to Section 2.18.

 

“Swingline Termination Date”  means the tenth Domestic Business Day prior to
Wells Fargo’s Commitment Termination Date.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Third Amendment Effective Date” means March 16, 2017, being the date on which
Amendment No. 3 became effective.

 

“Trust” means The Doris Duke Trust, a trust established by James B. Duke by
Indenture dated December 11, 1924 for the benefit of certain relatives.

 

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan,
determined on a plan termination basis using the assumptions under 4001(a)(18)
of ERISA, exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the ERISA Group to the PBGC or the Plan under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 8.04(a).

 

“U.S. Tax Law Change” has the meaning set forth in Section 8.04(a).

 

“Utilization Limits” means the requirements that (i) for any Lender, the
aggregate outstanding principal amount of its Loans (other than Swingline Loans)
to all Borrowers hereunder plus the aggregate amount of its Letter of Credit
Liabilities plus its Swingline Exposure shall at no time exceed the amount of
its Commitment and (ii) for any Borrower, the aggregate outstanding principal
amount of Loans to such Borrower plus the aggregate amount of Letter of Credit
Liabilities in respect of Letters of Credit issued for its account shall at no
time exceed its Sublimit.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution

 

19

--------------------------------------------------------------------------------


 

Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule.

 

Section 1.02.                          Accounting Terms and Determinations. 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
relevant Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of such Borrower and its Consolidated
Subsidiaries delivered to the Lenders; provided, that if the Company notifies
the Administrative Agent that it wishes to amend the financial covenant in
Section 5.10 to eliminate the effect of any change in generally accepted
accounting principles on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Section 5.10 for such purpose), then each Borrower’s compliance with such
covenant shall be determined on the basis of generally accepted accounting
principles as in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.

 

Section 1.03.                          Types of Borrowings.  The term
“Borrowing” denotes the aggregation of Loans of one or more Lenders to be made
to a single Borrower pursuant to Article 2 on a single date and for a single
Interest Period.  Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro Dollar Loans).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.                          Commitments to Lend.  (a) Revolving
Credit Loans. During its Revolving Credit Period, each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make loans to each
Borrower pursuant to this subsection from time to time; provided that,
immediately after each such loan is made, the Utilization Limits are not
exceeded.  Each Borrowing under this subsection shall be in an aggregate
principal amount of $10,000,000 or any larger multiple of $1,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.03(b)) and shall be made from the several Lenders ratably in
proportion to their respective Commitments in effect on the date of Borrowing;
provided that, if the Interest Period selected by the Borrower for a Borrowing
would otherwise end after the Commitment Termination Dates of some but not all
Lenders, the Borrower may in its Notice of Borrowing elect not to borrow from
those Lenders whose Commitment Termination Dates fall prior to the end of such
Interest Period.  Within the foregoing limits, the Borrowers may borrow under
this subsection (a), or to the extent permitted by Section 2.11, prepay Loans
and reborrow at any time during the Revolving Credit Periods under this
subsection (a).

 

20

--------------------------------------------------------------------------------


 

(b)                                                                       
Extension of Commitments.  (i) The Company may, so long as no Default then
exists and the representations and warranties of the Borrowers contained herein
are true and correct at the time of notice, upon notice to the Administrative
Agent not less than 60 days but no more than 90 days prior to any anniversary of
the SecondThird Amendment Effective Date, propose to extend the Commitment
Termination Dates for an additional one-year period measured from the Commitment
Termination Dates then in effect; provided that there shall be no more than two
such extensions.  The Administrative Agent shall promptly notify the Lenders of
receipt of such request.  Each Lender shall endeavor to respond to such request,
whether affirmatively or negatively (such determination in the sole discretion
of such Lender), by notice to the Company and the Administrative Agent within 30
days.  Subject to the execution by the Borrowers, the Administrative Agent and
such Lenders of a duly completed Extension Agreement in substantially the form
of Exhibit E, the Commitment Termination Date applicable to the Commitment of
each Lender so affirmatively notifying the Company and the Administrative Agent
shall be extended for the period specified above; provided that no Commitment
Termination Date of any Lender shall be extended unless Lenders having
Commitments in an aggregate amount equal to at least 51% of the Commitments in
effect at the time any such extension is requested shall have elected so to
extend their Commitments.

 

(ii)                                                                         Any
Lender which does not give such notice to the Company and the Administrative
Agent shall be deemed to have elected not to extend as requested, and the
Commitment of each non-extending Lender shall terminate on its Commitment
Termination Date determined without giving effect to such requested extension. 
The Company may, in accordance with Section 8.06, designate another bank or
other financial institution (which may be, but need not be, an extending Lender)
to replace a non-extending Lender.  On the date of termination of any Lender’s
Commitment as contemplated by this paragraph, the respective participations of
the other Lenders in all outstanding Letters of Credit and Swingline Loans shall
be redetermined on the basis of their respective Commitments after giving effect
to such termination, and the participation therein of the Lender whose
Commitment is terminated shall terminate; provided that the Borrowers shall, if
and to the extent necessary to permit such redetermination of participations in
Letters of Credit and Swingline Loans within the limits of the Commitments which
are not terminated, prepay on such date all or a portion of the outstanding
Loans or, to the extent that such redetermination cannot be effected within the
limits of the Commitments even after all outstanding Loans have been prepaid,
then the Borrowers shall Cash Collateralize the Letters of Credit to the extent
of the excess, and such redetermination and termination of participations in
outstanding Letters of Credit and Swingline Loans shall be conditioned upon
their having done so.

 

Section 2.02.                          Notice of Borrowings.  The Borrower shall
give the Administrative Agent notice (a “Notice of Borrowing”) not later than
11:00 A.M. (Eastern time) on (x) the date of each Base Rate Borrowing and
(y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:

 

21

--------------------------------------------------------------------------------


 

(a)                                                                        the
date of such Borrowing, which shall be a Domestic Business Day in the case of a
DomesticBase Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

 

(b)                                                                        the
aggregate amount of such Borrowing;

 

(c)                                                                        
whether the Loans comprising such Borrowing are to bear interest initially at
the Base Rate or a Euro-Dollar Rate;

 

(d)                                                                        in
the case of a Euro-Dollar Borrowing, the duration of the initial Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period; and

 

(e)                                                                         if
applicable, the designation contemplated by the definition of Borrower Maturity
Date.

 

Unless the Borrower shall have given notice to Administrative Agent not later
than 11:00 A.M. (Eastern time) on the date on which any payment of a
Reimbursement Obligation is due to an Issuing Lender or on the scheduled date of
maturity of a Swingline Loan to the effect that the Borrower will make such
payment with funds from another source, the Borrower shall be deemed to have
given a Notice of Borrowing for a Base Rate Borrowing on such date in the
minimum amount permitted by Section 2.01 that equals or exceeds the amount of
such Reimbursement Obligation or Swingline Loan.

 

Section 2.03.                          Notice to Lenders; Funding of Loans. 
(a)Upon receipt (or deemed receipt) of a Notice of Borrowing, the Administrative
Agent shall promptly notify each Lender of the contents thereof and of such
Lender’s share (if any) of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

 

(b)                                                                        Not
later than 1:00 P.M. (Eastern time) on the date of each Borrowing, each Lender
participating therein shall (except as provided in subsection (c) of this
Section) make available its share of such Borrowing, in Federal or other
immediately available funds, to the Administrative Agent at its address
specified in or pursuant to Section 9.01.  Unless the Administrative Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Administrative Agent will disburse the funds so received from the
Lenders to an account designated by an Approved Officer of the Borrower;
provided that to the extent that all or a portion of such Borrowing is to be
applied to a Reimbursement Obligation or a Swingline Loan of the Borrower as
contemplated by Sections 2.02 and 2.18(h), the Administrative Agent shall
distribute to the applicable Issuing Lender or the Swingline Lender, as the case
may be, the appropriate portion of such funds.

 

(c)                                                                        
Unless the Administrative Agent shall have received notice from a Lender prior
to 1:00 P.M. (Eastern time) on the date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.03 and the Administrative Agent
may, in reliance upon such assumption,

 

22

--------------------------------------------------------------------------------


 

make available to the Borrower on such date a corresponding amount.  If and to
the extent that such Lender shall not have so made such share available to the
Administrative Agent, such Lender and, if such Lender shall not have made such
payment within two Domestic Business Days of demand therefor, the Borrower
agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06 and (ii) in the case of such Lender,
the Federal Funds Rate.  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.

 

(d)                                                                        The
failure of any Lender to make the Loan to be made by it as part of any Borrowing
shall not relieve any other Lender of its obligation, if any, hereunder to make
a Loan on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make a Loan to be made by such other Lender.

 

Section 2.04.                          Registry; Notes.  (a) The Administrative
Agent shall maintain a register (the “Register”) on which it will record the
Commitment of each Lender, each Loan made by such Lender and each repayment of
any Loan made by such Lender.  Any such recordation by the Administrative Agent
on the Register shall be conclusive, absent manifest error.  Failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrowers’ obligations hereunder.

 

(b)                                                                        Each
Borrower hereby agrees that, promptly upon the request of any Lender at any
time, such Borrower shall deliver to such Lender a duly executed Note, in
substantially the form of Exhibit A hereto, payable to such Lender or its
registered assigns as permitted pursuant to Section 9.06 and representing the
obligation of such Borrower to pay the unpaid principal amount of the Loans made
to such Borrower by such Lender, with interest as provided herein on the unpaid
principal amount from time to time outstanding.

 

(c)                                                                         Each
Lender shall record the date, amount and maturity of each Loan (including
Swingline Loans) made by it and the date and amount of each payment of principal
made by the Borrower with respect thereto, and each Lender receiving a Note
pursuant to this Section, if such Lender so elects in connection with any
transfer or enforcement of its Note, may endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that the failure of such Lender to
make any such recordation or endorsement shall not affect the obligations of any
Borrower hereunder or under the Notes.  Such Lender is hereby irrevocably
authorized by each Borrower so to endorse its Note and to attach to and make a
part of its Note a continuation of any such schedule as and when required.

 

Section 2.05.                          Maturity of Loans.  Each Revolving Credit
Loan made by any Lender shall mature, and the principal amount thereof shall be
due and payable together with

 

23

--------------------------------------------------------------------------------


 

accrued interest thereon, on the earlier of the Commitment Termination Date of
such Lender and the applicable Borrower Maturity Date (if any).

 

Section 2.06.                          Interest Rates.  (a) Each Base Rate Loan
shall bear interest on the outstanding principal amount thereof, for each day
from the date such Loan is made until it becomes due, at a rate per annum equal
to the sum of the Applicable Margin for such day plus the Base Rate for such
day.  Such interest shall be payable quarterly in arrears on each Quarterly
Payment Date, at maturity and on the date of termination of the Commitments in
their entirety.  Any overdue principal of or overdue interest on any Base Rate
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 1% plus the Applicable Margin for such day plus
the Base Rate for such day.

 

(b)                                                                        Each
Euro-Dollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Margin for such day plus the London
Interbank Offered Rate applicable to such Interest Period. Such interest shall
be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof.

 

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or, if such service is not available,
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. dollar deposits that are offered to leading
banks in the London interbank deposit market) at approximately 11:00
A.M. (London time) two Euro-Dollar Business Days prior to the commencement of
such Interest Period, as the rate for U.S. dollar deposits with a maturity
comparable to such Interest Period.  In the event that such rate is not so
available at such time for any reason, then the “London Interbank Offered Rate”
for such Interest Period shall be the average (rounded upward, if necessary, to
the next higher 1/16 of 1%) of the respective rates per annum at which deposits
in U.S. dollars are offered to leading banks in the London interbank market at
approximately 11:00 A.M. (London time) two Euro-Dollar Business Days before the
first day of such Interest Period in an amount approximately equal to the
principal amount of the Loan of such leading banks to which such Interest Period
is to apply and for a period of time comparable to such Interest Period.  If the
London-Interbank Offered Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

(c)                                                                         Any
overdue principal of or overdue interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 1% plus the higher of (i) the sum of the Applicable Margin
for such day plus the London Interbank Offered Rate applicable to such Loan at
the date such payment was due and (ii) the rate applicable to Base Rate Loans
for such day.

 

24

--------------------------------------------------------------------------------


 

(d)                                                                        The
Administrative Agent shall determine each interest rate applicable to the Loans
hereunder.  The Administrative Agent shall give prompt notice to the Borrower
and the participating Lenders by facsimile of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error unless the Borrower raises an objection thereto within five
Domestic Business Days after receipt of such notice.

 

Section 2.07.                          Fees.  Section 2.08..  (a)  Facility
Fees.  Each Borrower shall pay to the Administrative Agent, for the account of
the Lenders ratably in proportion to their related Borrower Exposures, a
facility fee calculated for each day at the Facility Fee Rate for such day
(determined in accordance with the Pricing Schedule) on the aggregate amount of
such Borrower’s Borrower Exposures on such day.  Such facility fee shall accrue
for each day from and including the Initial Effective Date but excluding the day
on which the related Borrower Exposures are reduced to zero.

 

(b)                                                                       
Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
(i) for the account of the Lenders ratably a letter of credit fee accruing daily
on the aggregate amount then available for drawing under all outstanding Letters
of Credit issued for its account at a rate per annum equal to the then
Applicable Margin for Euro-Dollar Loans and (ii) for the account of each Issuing
Lender a letter of credit fronting fee accruing daily on the aggregate amount
then available for drawing under all Letters of Credit issued by such Issuing
Lender for its account at a rate per annum of 0.20% (or such other rate as may
be mutually agreed from time to time by the Borrower and such Issuing Lender).

 

(c)                                                                        
Ticking Fee.  The Company shall pay to the Administrative Agent, for the account
of the Lenders ratably in proportion to their Percentages, a ticking fee
calculated for each day at the Facility Fee Rate for such day (determined in
accordance with the Pricing Schedule) on the aggregate amount of Delayed
Additional Commitments, such fee to accrue beginning on the date that is 90 days
after the Initial Effective Date and ending on the earliest of (i) the Second
Effective Date, (ii) July 8, 2012, and (iii) the date on which the Merger
Agreement is terminated.

 

(d)                                                                       
Payments.  Accrued fees under this Section for the account of any Lender shall
be payable quarterly in arrears on each Quarterly Payment Date and upon such
Lender’s Commitment Termination Date (and, if later, the date the Borrower
Exposure of such Lender in respect of any Borrower is reduced to zero).

 

Section 2.092.08.  Optional Termination or Reduction of Sublimits; Changes to
Sublimits.  (a)  The Company may, upon not less than three Domestic Business
Days’ notice to the Administrative Agent, reallocate amounts of the Commitments
among the respective Sublimits of the Borrowers (i.e., reduce the Sublimits of
one or more Borrowers and increase the Sublimits of one or more other Borrowers
by the same aggregate amount); provided (i) each Sublimit shall be a multiple of
$5,000,000 at all times, (ii) a Borrower’s Sublimit may not be reduced to an
amount less than the sum of the aggregate outstanding principal amount of Loans
to such Borrower plus the aggregate amount of Letter of Credit Liabilities in
respect of Letters of Credit issued for its account,

 

25

--------------------------------------------------------------------------------


 

(iii) a Borrower’s Sublimit may not be increased to an amount greater than its
Maximum Sublimit, (iv) the sum of the Sublimits of the respective Borrowers
shall at all times equal the aggregate amount of the Commitments and (v) any
such increase in a Borrower’s Sublimit shall be accompanied or preceded by
evidence reasonably satisfactory to the Administrative Agent as to appropriate
corporate authorization therefor.

 

(b)                                                                        Each
Borrower other than the Company may, upon at least three Domestic Business Days’
notice to the Administrative Agent, reduce its Sublimit (i) to zero, if no Loans
to it or Letter of Credit Liabilities for its account are outstanding or (ii) by
an amount of $10,000,000 or any larger multiple of $5,000,000 so long as, after
giving effect to such reduction, its Sublimit is not less than the sum of the
aggregate principal amount of Loans outstanding to it and the aggregate Letter
of Credit Liabilities outstanding for its account.  Upon any reduction in the
Sublimit of a Borrower to zero pursuant to this Section 2.08(b), such Borrower
shall cease to be a Borrower hereunder.  The aggregate amount of the Commitments
will be automatically and simultaneously reduced by the amount of each reduction
in any Sublimit pursuant to this Section 2.08(b) or pursuant to Section 6.01.

 

Section 2.102.09.  Method of Electing Interest Rates.  (a)  The Loans included
in each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8 and the
last sentence of this subsection (a)), as follows:

 

(i)                                                                                    
if such Loans are Base Rate Loans, the Borrower may elect to convert such Loans
to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

 

(ii)                                                                                 
if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.13 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (Eastern
time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each $10,000,000 or any larger multiple of $1,000,000.

 

(b)                                                                        Each
Notice of Interest Rate Election shall specify:

 

(i)                                                                                                            
the Group of Loans (or portion thereof) to which such notice applies;

 

26

--------------------------------------------------------------------------------


 

(ii)                                                                                                         
the date on which the conversion or continuation selected in such notice is to
be effective, which shall comply with the applicable clause of subsection
2.09(a) above;

 

(iii)                                                                                                      
if the Loans comprising such Group are to be converted, the new type of Loans
and, if the Loans being converted are to be Euro-Dollar Loans, the duration of
the next succeeding Interest Period applicable thereto; and

 

(iv)                                                                                                     
if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.

 

(c)                                                                        
Promptly after receiving a Notice of Interest Rate Election from the Borrower
pursuant to subsection 2.09(a) above, the Administrative Agent shall notify each
Lender of the contents thereof and such notice shall not thereafter be revocable
by the Borrower. If no Notice of Interest Rate Election is timely received prior
to the end of an Interest Period for any Group of Loans, the Borrower shall be
deemed to have elected that such Group of Loans be converted to Base Rate Loans
as of the last day of such Interest Period.

 

(d)                                                                        An
election by the Borrower to change or continue the rate of interest applicable
to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.03.

 

Section 2.112.10.  Mandatory Termination of Commitments.  The Commitment of each
Lender shall terminate on such Lender’s Commitment Termination Date.

 

Section 2.122.11.  Optional Prepayments.  (a) The Borrower may (i) upon notice
to the Administrative Agent not later than 11:00 A.M. (Eastern time) on any
Domestic Business Day prepay on such Domestic Business Day any Group of Base
Rate Loans and (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent not later than 11:00 A.M. (Eastern time) prepay any Group
of Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment and together with any additional amounts payable
pursuant to Section 2.13. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Group or
Borrowing.

 

(b)                                                                        Upon
receipt of a notice of prepayment pursuant to this Section, the Administrative
Agent shall promptly notify each Lender of the contents thereof and of such
Lender’s share (if any) of such prepayment and such notice shall not thereafter
be revocable by the Borrower.

 

Section 2.132.12.  General Provisions as to Payments.  (a)The Borrower shall
make each payment of principal of, and interest on, the Loans and of fees
hereunder, not later

 

27

--------------------------------------------------------------------------------


 

than 1:00 P.M. (Eastern time) on the date when due, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01 and without reduction by reason of any
set-off, counterclaim or deduction of any kind.  The Administrative Agent will
promptly distribute to each Lender in like funds its ratable share of each such
payment received by the Administrative Agent for the account of the Lenders. 
Whenever any payment of principal of, or interest on, the Base Rate Loans,
Swingline Loans or Letter of Credit Liabilities or of fees shall be due on a day
which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day.  Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Dollar Business Day.  If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)                                                                       
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

Section 2.142.13.  Funding Losses.  If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan (other than payments made by an
Assignee pursuant to Section 8.06(a) or by the Borrower pursuant to
Section 8.06(b) in respect of a Defaulting Lender’s Euro-Dollar Loans) or any
Euro-Dollar Loan is converted to a Base Rate Loan or continued as a Euro-Dollar
Loan for a new Interest Period (pursuant to Article 2, 6 or 8 or otherwise) on
any day other than the last day of an Interest Period applicable thereto, or if
the Borrower fails to borrow, prepay, convert or continue any Euro-Dollar Loans
after notice has been given to any Lender in accordance with Section 2.03(a),
2.09(c) or 2.11(b), the Borrower shall reimburse each Lender within 15 days
after demand for any resulting loss or expense incurred by it (or by an existing
or prospective Participant in the related Loan), including (without limitation)
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow, prepay, convert or continue; provided that such
Lender shall have delivered to the Borrower a certificate setting forth in
reasonable detail the calculation of the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

 

28

--------------------------------------------------------------------------------


 

Section 2.152.14.  Computation of Interest and Fees.  Interest based on clause
(a) of the definition of Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and paid for the actual number of days
elapsed (including the first day but excluding the last day).  All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).

 

Section 2.162.15.  Letters of Credit.

 

(a)                                                                       
Subject to the terms and conditions hereof, each Issuing Lender agrees to issue
Letters of Credit hereunder, in form and substance reasonably satisfactory to
such Issuing Lender and the Administrative Agent, from time to time until the
fifth Domestic Business Day prior to its Commitment Termination Date upon the
request and for the account of any Borrower; provided that, immediately after
each Letter of Credit is issued, (i) the Utilization Limits shall not be
exceeded and (ii) the aggregate amount of the Letter of Credit Liabilities shall
not exceed $800,000,000.  Upon the date of issuance by the Issuing Lender of a
Letter of Credit, the Issuing Lender shall be deemed, without further action by
any party hereto, to have sold to each Lender, and each Lender shall be deemed,
without further action by any party hereto, to have purchased from the Issuing
Lender, a participation to the extent of its Percentage in such Letter of Credit
and the related Letter of Credit Liabilities.

 

(b)                                                                        The
Borrower shall give the Issuing Lender notice, in form and substance reasonably
satisfactory to the Issuing Lender and the Administrative Agent, at least three
Domestic Business Days prior to the requested issuance of a Letter of Credit, or
in the case of a Letter of Credit substantially in the form of Exhibit G, at
least one Business Day prior to the requested issuance of such Letter of Credit,
specifying the date such Letter of Credit is to be issued and describing the
terms of such Letter of Credit (such notice, including any such notice given in
connection with the extension of a Letter of Credit, a “Notice of Issuance”),
substantially in the form of Exhibit F, appropriately completed. Upon receipt of
a Notice of Issuance, the Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender of the contents thereof and of the amount of such Lender’s participation
in such Letter of Credit. The issuance by the Issuing Lender of each Letter of
Credit shall, in addition to the conditions precedent set forth in Article 3, be
subject to the conditions precedent that such Letter of Credit shall be
denominated in U.S. dollars and shall be in such form and contain such terms as
shall be reasonably satisfactory to the Issuing Lender. Unless otherwise
notified by the Administrative Agent, the Issuing Lender may, but shall not be
required to, conclusively presume that all conditions precedent set forth in
Article 3 have been satisfied. The Borrower shall also pay to each Issuing
Lender for its own account issuance, drawing, amendment and extension charges in
the amounts and at the times as agreed between the Borrower and such Issuing
Lender.  Except for non-substantive amendments to any Letter of Credit for the
purpose of correcting errors or ambiguities or to allow for administrative
convenience (which amendments each Issuing Lender may make in its discretion
with the consent of the Borrower), the amendment, extension or renewal of any
Letter of Credit shall be deemed to be an issuance of such Letter of Credit.  If
any Letter of Credit contains a provision pursuant to which it is deemed to be

 

29

--------------------------------------------------------------------------------


 

automatically renewed unless notice of termination is given by the Issuing
Lender of such Letter of Credit, the Issuing Lender shall timely give notice of
termination if (i) as of close of business on the seventeenth day prior to the
last day upon which the Issuing Lender’s notice of termination may be given to
the beneficiaries of such Letter of Credit, the Issuing Lender has received a
notice of termination from the Borrower or a notice from the Administrative
Agent that the conditions to issuance of such Letter of Credit have not been
satisfied or (ii) the renewed Letter of Credit would have a term not permitted
by subsection (c) below.

 

(c)                                                                         No
Letter of Credit shall have a term extending beyond the first anniversary of the
Commitment Termination Date of the applicable Issuing Lender.

 

(d)                                                                        Upon
receipt from the beneficiary of any applicable Letter of Credit of any notice of
a drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid as a result of such
demand or drawing and the payment date such payment is to be made by the Issuing
Lender (the “Payment Date”). The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Lender for any
amounts paid by the Issuing Lender upon any drawing under any Letter of Credit
without presentment, demand, protest or other formalities of any kind. Such
reimbursement shall be due on the Payment Date; provided that no such payment
shall be due from the Borrower any earlier than the date of receipt by it of
notice of its obligation to make such payment (or, if such notice is received by
the Borrower after 12:00 Noon (Eastern time) on any date, on the next succeeding
Domestic Business Day). All such amounts paid by the Issuing Lender and
remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the Base Rate for such day
plus, if such amount remains unpaid for more than two Domestic Business Days,
1%.  In addition, each Lender will pay to the Administrative Agent, for the
account of the applicable Issuing Lender, immediately upon such Issuing Lender’s
demand at any time during the period commencing after such drawing until
reimbursement therefor in full by the Borrower, an amount equal to such Lender’s
ratable share of such drawing (in proportion to its participation therein),
together with interest on such amount for each day from the date of the Issuing
Lender’s demand for such payment (or, if such demand is made after 12:00 Noon
(Eastern time) on such date, from the next succeeding Domestic Business Day) to
the date of payment by such Lender of such amount at a rate of interest per
annum equal to the Federal Funds Rate and, if such amount remains unpaid for
more than five Domestic Business Days after the Issuing Lender’s demand for such
payment, at a rate of interest per annum equal to the Base Rate plus 1%. The
Issuing Lender will pay to each Lender ratably all amounts received from the
Borrower for application in payment of its reimbursement obligations in respect
of any Letter of Credit, but only to the extent such Lender has made payment to
the Issuing Lender in respect of such Letter of Credit pursuant hereto.

 

(e)                                                                         The
obligations of the Borrower and each Lender under subsection (d) above shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including without limitation the following circumstances:

 

30

--------------------------------------------------------------------------------


 

(i)                                                                                                            
the use which may be made of the Letter of Credit by, or any acts or omission
of, a beneficiary of a Letter of Credit (or any Person for whom the beneficiary
may be acting);

 

(ii)                                                                                                         
the existence of any claim, set-off, defense or other rights that the Borrower
may have at any time against a beneficiary of a Letter of Credit (or any Person
for whom the beneficiary may be acting), the Lenders (including the Issuing
Lender) or any other Person, whether in connection with this Agreement or the
Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

 

(iii)                                                                                                      
any statement or any other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect whatsoever;

 

(iv)                                                                                                     
payment under a Letter of Credit to the beneficiary of such Letter of Credit
against presentation to the Issuing Lender of a draft or certificate that does
not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Lender to make such payment shall not have been the
result of its willful misconduct or gross negligence as determined by a court of
competent jurisdiction; or

 

(v)                                                                                                        
any other act or omission to act or delay of any kind by any Lender (including
the Issuing Lender), the Administrative Agent or any other Person or any other
event or circumstance whatsoever that might, but for the provisions of this
subsection (v), constitute a legal or equitable discharge of the Borrower’s or
the Lender’s obligations hereunder.; or

 

(vi)                                                                                                     
any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein.

 

(f)                                                                          The
Borrower hereby indemnifies and holds harmless each Lender (including the
Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur (including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which the Issuing Lender may
incur by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to such Issuing Lender hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any Defaulting Lender) or (ii) any litigation arising with respect to any Letter
of Credit issued under this Agreement (whether or not the Issuing Lender shall
prevail in such litigation)), and none of the Lenders (including the Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection 2.15(e) above, as well as (i) any error,
omission, interruption or delay in transmission or delivery of any messages, by
mail, facsimile or otherwise, (ii) any loss or delay in the transmission of any
document required in order to make a drawing under a Letter of Credit and
(iii) any consequences arising from causes beyond the control of the Issuing

 

31

--------------------------------------------------------------------------------


 

Lender, including, without limitation, any government acts or any other
circumstances whatsoever, in making or failing to make payment under such Letter
of Credit; provided that the Borrower shall not be required to indemnify the
Issuing Lender for any claims, damages, losses, liabilities, costs or expenses,
and the Borrower shall have a claim for direct (but not consequential) damage
suffered by it, to the extent found by a court of competent jurisdiction to have
been caused by (x) the willful misconduct or gross negligence of the Issuing
Lender in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the Issuing Lender’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of the Letter of
Credit.  Nothing in this subsection 2.15(f) is intended to limit the obligations
of the Borrower under any other provision of this Agreement. To the extent the
Borrower does not indemnify the Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Commitments.

 

(g)                                                                         The
Issuing Lender shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the Issuing
Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article 7 (other than Sections 7.08 and 7.09) with
respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 7 included the Issuing Lender with respect to such acts or omissions and
(ii) as additionally provided herein with respect to the Issuing Lender.

 

(h)                                                                        On
(i) the InitialThird Amendment Effective Date, (i) each Issuing Lender that has
issued an Existing Duke Letter of Credit shall be deemed, without further action
by any party hereto, to have granted to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have acquired from the
Issuing Lender, a participation in such Existing Duke Letter of Credit and the
related Letter of Credit Liabilities in the proportion its respective Commitment
bears to the aggregate Commitments and (ii) the Second Effective Date, each
Issuing Lender that has issued an Existing ProgressPiedmont Letter of Credit
shall be deemed, without further action by any party hereto, to have granted to
each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have acquired from the Issuing Lender, a participation in such
Existing ProgressPiedmont Letter of Credit and the related Letter of Credit
Liabilities in the proportion its respective Commitment bears to the aggregate
Commitments. On and after the InitialThird Amendment Effective Date, each
Existing Duke Letter of Credit shall constitute a Letter of Credit for all
purposes hereof, and on and after the Second Effective Date,and each Existing
ProgressPiedmont Letter of Credit shall constitute a Letter of Credit for all
purposes hereof and, in the case of each Existing Progress Letter of Credit,
shall be deemed to have been issued hereunder at the request and for the account
of the Company.

 

(i)                                                                           
By the 90th day preceding the Commitment Termination Date of the Issuing Lender
(or if such 90th day is not a Domestic Business Day, then on the next preceding
Domestic Business Day) (and on any subsequent date of issuance of a Long-Dated
Letter

 

32

--------------------------------------------------------------------------------


 

of Credit), the Borrower shall Cash Collateralize all outstanding Long-Dated
Letters of Credit (or such Long-Dated Letter or Credit).

 

(j)                                                                          
Any increase in the Commitments pursuant to Section 2.17 shall be subject to the
condition that each Issuing Lender that at the time has an outstanding Letter of
Credit shall have given its written consent to each Additional Lender and each
increase in the Commitment of an existing Lender (such consent not to be
unreasonably withheld or delayed). The Company shall request a similar consent
from any other Issuing Lender (not to be unreasonably withheld or delayed) prior
to requesting a Letter of Credit to be issued by such Issuing Lender. Any such
other Issuing Lender that refuses to so consent shall thereupon cease to be an
Issuing Lender hereunder, although the provisions of this Agreement applicable
to Issuing Lenders shall continue to apply to it with respect to the period
during which such Lender was an Issuing Lender.  Any such Issuing Lender’s
refusal to consent shall have no impact on any increases in the Commitments
previously made.

 

(k)                                                                        The
participation of each Lender in any outstanding Letter of Credit, and its
obligations under this Section 2.15 with respect thereto, shall terminate on its
Commitment Termination Date, provided that if and to the extent required
hereunder, the Borrower shall have timely Cash Collateralized each such Letter
of Credit.

 

(l)                                                                           
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

 

Section 2.172.16.  Regulation D Compensation.  In the event that a Lender is
required to maintain reserves of the type contemplated by the definition of
“Euro-Dollar Reserve Percentage”, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Lender at a rate per
annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable London Interbank Offered Rate divided by (B) one minus
the Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank
Offered Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the Borrower and the Administrative Agent, in which case
such additional interest on the Euro-Dollar Loans of such Lender shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least three Euro-Dollar Business Days after
the giving of such notice and (y) shall notify the Borrower at least three
Euro-Dollar Business Days prior to each date on which interest is payable on the
Euro-Dollar Loans of the amount then due it under this Section. Each such
notification shall be accompanied by such information as the Borrower may
reasonably request.

 

“Euro-Dollar Reserve Percentage” means for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the

 

33

--------------------------------------------------------------------------------


 

maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents).

 

Section 2.182.17.  Increase in Commitments; Additional Lenders.  (a) Subsequent
to the Initial Effective Date, and so long as no Default then exists or would
result therefrom and the representations and warranties of the Borrowers
contained herein are true and correct at such time, the Company may, upon at
least 30 days’ notice to the Administrative Agent (which shall promptly provide
a copy of such notice to the Lenders), propose to increase the aggregate amount
of the Commitments in an aggregate amount of up to $1,500,000,0002,000,000,000
(the amount of any such increase, the “Increased Commitments”).  Each Lender
party to this Agreement at such time shall have the right (but no obligation),
for a period of 15 days following receipt of such notice, to elect by notice to
the Company and the Administrative Agent to increase its Commitment hereunder.

 

(b)                                                                        If
any Lender party to this Agreement shall not elect to increase its Commitment
pursuant to subsection (a) of this Section, the Company may designate another
bank or other lenders (which may be, but need not be, one or more of the
existing Lenders) which at the time agree to (i) in the case of any such lender
that is an existing Lender, increase its Commitment and (ii) in the case of any
other such lender (an “Additional Lender”), become a party to this Agreement. 
The sum of the increases in the Commitments of the existing Lenders pursuant to
this subsection (b) plus the Commitments of the Additional Lenders shall not in
the aggregate exceed the unsubscribed amount of the Increased Commitments.

 

(c)                                                                         An
increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrowers, by each Additional Lender, by each other Lender whose
Commitment is to be increased and by each Issuing Lender whose consent is
required pursuant to Section 2.15(j), setting forth the new Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with such evidence of appropriate corporate authorization on the part
of the Borrowers with respect to the Increased Commitments and such opinions of
counsel for the Borrowers with respect to the Increased Commitments as the
Administrative Agent may reasonably request.

 

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.17, (i) the respective Letter of Credit Liabilities and Swingline
Exposures of the Lenders shall be redetermined as of the effective date of such
increase and (ii) within five Domestic Business Days, in the case of any Group
of Base Rate Loans then outstanding, and at the end of the then current Interest
Period with respect thereto, in the case of any Group of Euro-Dollar Loans then
outstanding, the Borrower shall prepay such Group of

 

34

--------------------------------------------------------------------------------


 

Loans in its entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article 3, the Borrower shall reborrow
Revolving Credit Loans from the Lenders in proportion to their respective
Commitments after giving effect to such increase, until such time as all
outstanding Revolving Credit Loans are held by the Lenders in such proportion. 
In connection with any increase in the aggregate amount of the Commitments
pursuant to this Section, (i) the respective Sublimits of the Borrowers shall be
increased by an equal aggregate amount as the Company may direct by notice to
the Administrative Agent, subject to the limitations set forth in
Section 2.08(a), and (ii) the amount of the Maximum Sublimit of each Borrower
shall increase ratably on a percentage basis by the same percentage as the
Commitments are increased.

 

Section 2.192.18.  Swingline Loans.  (a)Agreement to Lend.  From time to time
prior to the Swingline Termination Date, subject to the terms and conditions
hereof, the Swingline Lender agrees to make Swingline Loans to each Borrower
pursuant to this subsection; provided that, immediately after each Swingline
Loan is made (i) the Utilization Limits are not exceeded and (ii) the aggregate
outstanding principal amount of all Swingline Loans does not exceed
$350,000,000.  Each Swingline Loan shall be in a principal amount of $1,000,000
or any larger multiple thereof.  No Swingline Loan may be used to refinance an
outstanding Swingline Loan.  Within the foregoing limits, the Borrower may
borrow under this Section 2.18, prepay Swingline Loans and reborrow at any time
prior to the Swingline Termination Date under this Section 2.18.

 

(b)                                                                       
Swingline Borrowing Procedure.  The Borrower shall give the Swingline Lender
notice not later than 2:00 P.M. (Eastern time) on the date of each Swingline
Loan, specifying the amount of such Loan and the date of such borrowing, which
shall be a Domestic Business Day.  Not later than 3:00 P.M. (Eastern time) on
the date of each Swingline Loan, the Swingline Lender shall, unless it
determines that any applicable condition specified in Article 3 has not been
satisfied, make available the amount of such Swingline Loan, in Federal or other
immediately available funds, to the Borrower at the Swingline Lender’s address
specified in or pursuant to Section 9.01.

 

(c)                                                                        
Interest.  Each Swingline Loan shall bear interest on the outstanding principal
amount thereof, payable at maturity, at a rate per annum equal to the sum of the
LIBOR Market Index Rate plus the Applicable Margin for such day (or such other
rate per annum as the Swingline Lender and the Borrower may mutually agree). 
Such interest shall be payable at the maturity of such Swingline Loan and, with
respect to the principal amount of any Swingline Loan prepaid pursuant to
subsection (d) or (e) below, upon the date of such prepayment.  Any overdue
principal of or interest on any Swingline Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of the Base
Rate for such day plus 1%.

 

(d)                                                                       
Maturity; Mandatory Prepayment.  Each Swingline Loan shall mature, and the
principal amount thereof shall be due and payable, on the earlier of the date
falling ten Domestic Business Days after such Loan is made and the Swingline
Termination Date.  In addition, on the date of each Borrowing of Revolving
Credit Loans pursuant to Section 2.01, the Administrative Agent shall apply the
proceeds thereof to prepay all Swingline Loans then outstanding.

 

35

--------------------------------------------------------------------------------


 

(e)                                                                        
Optional Prepayment.  The Borrower may prepay any Swingline Loan in whole at any
time, or from time to time in part in a principal amount of $1,000,000 or any
larger multiple thereof, by giving notice of such prepayment to the Swingline
Lender not later than 2:00 P.M. (Eastern time) on the date of prepayment.

 

(f)                                                                         
Euro-Dollar Protections.  The Swingline Lender shall be entitled to the benefits
of Sections 8.03 and 8.04 with respect to the Swingline Loans, and solely for
this purpose such Swingline Loan shall be deemed to be a Euro-Dollar Loan having
an Interest Period from and including the date such Swingline Loan was made to
but not including its maturity date.

 

(g)                                                                        
Payments.  All payments to any Swingline Lender under this Section 2.092.18
shall be made to it at its address specified in or pursuant to Section 9.01 in
Federal or other immediately available funds, not later than 3:00 P.M. (Eastern
time) on the date of payment.

 

(h)                                                                       
Refunding Unpaid Swingline Loans.  If (w) any Swingline Loan is not paid in full
on its maturity date and the Swingline Lender so requests, (x) the Swingline
Loans become immediately due and payable pursuant to Article 6, (y) the
Commitments terminate at a time any Swingline Loans are outstanding, or
(z) requested by the Swingline Lender by written notice given to the
Administrative Agent not later than 10:00 A.M. (Eastern time) on any Business
Day, the Administrative Agent shall, by notice to the Lenders (including the
Swingline Lender, in its capacity as a Lender), require each Lender to pay to
the Administrative Agent for the account of the Swingline Lender an amount equal
to such Lender’s Percentage of the aggregate unpaid principal amount of the
Swingline Loans described in clause (w), (x), (y) or (z) above, as the case may
be.  Such notice shall specify the date on which such payments are to be made,
which shall be the first Domestic Business Day after such notice is given.  Not
later than 3:00 P.M. (Eastern time) on the date so specified, each Lender shall
pay the amount so notified to it to the Administrative Agent at its address
specified in or pursuant to Section 9.01, in Federal or other funds immediately
available in New York City.  Promptly upon receipt thereof, the Administrative
Agent shall remit such amounts to the Swingline Lender.  The amount so paid by
each Lender shall constitute a Base Rate Loan to the Borrower and shall be
applied by the Swingline Lender to repay the outstanding Swingline Loans.

 

(i)                                                                           
Purchase of Participations in Swingline Loans.  If at the time Loans would have
otherwise been made pursuant to Section 2.18(h), one of the events described in
Section 6.01(g) or Section 6.01(h) with respect to the Borrower shall have
occurred and be continuing or the Commitments shall have terminated, each Lender
shall, on the date such Loans would have been made pursuant to the notice from
the Administrative Agent to the Lenders referred to in Section 2.18(h) (the
“Refunding Date”), purchase an undivided participating interest in the relevant
Swingline Loans in an amount equal to such Lender’s Percentage of the principal
amount of each such Swingline Loan.  On the Refunding Date, each Lender shall
transfer to the Administrative Agent, for the account of the Swingline Lender,
in immediately available funds, such amount.

 

36

--------------------------------------------------------------------------------


 

(j)                                                                          
Payments on Participated Swingline Loans.  Whenever, at any time after the
Swingline Lender has received from any Lender such Lender’s payment pursuant to
Section 2.18(i), the Swingline Lender receives any payment on account of the
Swingline Loans in which the Lenders have purchased participations pursuant to
Section 2.18(i), its receipt of such payment will be as agent for and for the
account of each such Lender and the Swingline Lender will promptly distribute to
each such Lender its ratable share of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided that in
the event that such payment received by the Swingline Lender is required to be
returned, each such Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

 

(k)                                                                       
Obligations to Refund or Purchase Participations in Swingline Loans Absolute. 
Each Lender’s obligation to fund a Loan as provided in Section 2.18(h) or to
purchase a participating interest pursuant to Section 2.18(i) shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right which such Lender, any Borrower or any other Person may have against the
Swingline Lender or any other Person, (ii) the occurrence or continuance of a
Default or the termination or reduction of any Commitments, any adverse change
in the condition (financial or otherwise) of any Borrower or any other Person,
any breach of this Agreement by any Borrower, any other Lender or any other
Person or any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

Section 2.202.19.  Defaulting Lenders.  If any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender, to the extent permitted by applicable law:

 

(a)                                                                       
(i) facility fees shall cease to accrue on the unused portion of the Commitment
of such Defaulting Lender pursuant to Section 2.07(a) and the Aggregate Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder and (ii) ticking
fees (if any) shall cease to accrue on the Delayed Additional Commitments of
such Defaulting Lender pursuant to Section 2.07(c);

 

(b)                                                                        if
any Letter of Credit Liabilities or Swingline Loans exist at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                                                                                            
so long as no Default shall exist with respect to the Borrower, all or any part
of the Letter of Credit Liabilities and Swingline Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Percentages but only to the extent the Utilization Limits after
giving effect to such reallocation are not exceeded;

 

(ii)                                                                                                         
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within two Domestic Business Days following
notice by the Administrative Agent Cash Collateralize (or in the case of
Swingline

 

37

--------------------------------------------------------------------------------


 

Exposure, prepay) for the benefit of the Issuing Lender or Swingline Lender, as
applicable, only the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Liabilities and Swingline Exposure, as applicable,
(after giving effect to any partial reallocation pursuant to clause (i) above)
for so long as such Letter of Credit Liabilities and Swingline Exposure remain
outstanding;

 

(iii)                                                                                                      
to the extent that the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Letter of Credit Liabilities pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees pursuant to
Section 2.07(a) or pursuant to Section 2.07(b) for the account of such
Defaulting Lender during the period such Defaulting Lender’s Letter of Credit
Liabilities are so Cash Collateralized;

 

(iv)                                                                                                     
to the extent that the Letter of Credit Liabilities of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the letter of credit
fees payable to the Lenders pursuant to Section 2.07(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Percentages;

 

(v)                                                                                                        
to the extent that all or any portion of such Defaulting Lender’s Letter of
Credit Liabilities is neither reallocated nor Cash Collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all letter of credit fees
payable under Section 2.07(b) with respect to such Defaulting Lender’s Letter of
Credit Liabilities shall be payable to the Issuing Lender until all such Letter
of Credit Liabilities are reallocated and/or Cash Collateralized;

 

(vi)                                                                                                     
so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Liabilities will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrower
in accordance with Section 2.19(b)(ii), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.19(b)(i) (and such Defaulting
Lender shall not participate therein); and

 

(vii)                                                                                                  
so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to make any Swingline Loan, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding Swingline Exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or Cash
Collateral will be provided by the Borrower in accordance with
Section 2.19(b)(ii), and participating interests in any new Swingline Loan shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(b)(i) (and such Defaulting Lender shall not participate therein);

 

(c)                                                                         any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows:

 

38

--------------------------------------------------------------------------------


 

(i)                                                                                                            
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

(ii)                                                                                                         
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;

 

(iii)                                                                                                      
third, to Cash Collateralize the Letter of Credit Liabilities and Swingline
Exposure of such Defaulting Lender in accordance with Section 2.19(b) (including
to replace any Cash Collateral previously provided by the Borrower);

 

(iv)                                                                                                     
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

 

(v)                                                                                                        
fifth, if so determined by the Administrative Agent and the Company, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the future Letter of Credit
Liabilities and Swingline Exposure of such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.19(b);

 

(vi)                                                                                                     
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

 

(vii)                                                                                                  
seventh, so long as no Default exists, to the payment of any amounts owing to
any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by any Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and

 

(viii)                                                                                               
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 2.19(b).

 

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.19(c) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and

 

39

--------------------------------------------------------------------------------


 

(d)                                                                        in
the event that the Administrative Agent, the Company and the Issuing Lenders
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Letter of Credit Liabilities of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Percentage; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE 3
CONDITIONS

 

Section 3.01.                          Initial Effective Date.  This Agreement
shall become effective on the date that each of the following conditions shall
have been satisfied (or waived in accordance with Section 9.05(a)):

 

(a)                                                                       
receipt by the Administrative Agent of counterparts hereof signed by each of the
parties hereto (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Administrative Agent in form
satisfactory to it of facsimile or other written confirmation from such party of
execution of a counterpart hereof by such party);

 

(b)                                                                       
receipt by the Administrative Agent of (i) an opinion of internal counsel of
each Borrower, substantially in the form of Exhibit B hereto and (ii) an opinion
of Robinson, Bradshaw & Hinson, P.A., special counsel for the Borrowers,
substantially in the form of Exhibit C hereto, and, in each case, covering such
additional matters relating to the transactions contemplated hereby as the
Required Lenders may reasonably request;

 

(c)                                                                        
receipt by the Administrative Agent of a certificate signed by a Vice President,
the Treasurer, an Assistant Treasurer or the Controller of the Company, dated
the Initial Effective Date, to the effect set forth in clauses (c) and (d) of
Section 3.03 (without giving effect to the parenthetical in such clause (d));

 

(d)                                                                       
receipt by the Administrative Agent of all documents it may have reasonably
requested prior to the date hereof relating to the existence of the Borrowers,
the corporate authority for and the validity of this Agreement and the Notes,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent;

 

(e)                                                                        
receipt by the Administrative Agent of evidence satisfactory to it that the
upfront fees, arrangement fees, administrative agency fees and expenses payable
by the Company and the Borrowers on the Initial Effective Date have been paid;
and

 

40

--------------------------------------------------------------------------------


 

(f)                                                                         
receipt by the Administrative Agent of evidence reasonably satisfactory to it
that all principal of any loans outstanding under, and all accrued interest and
fees under, the Existing Credit Agreement shall have been paid in full;

 

provided that the Commitments shall not become effective unless all of the
foregoing conditions are satisfied not later than December 31, 2011.  The
Administrative Agent shall promptly notify the Company and the Lenders of the
Initial Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

 

Section 3.02.                          Second Effective Date.  The Delayed
Additional Commitments shall become effective on the date that each of the
following conditions shall have been satisfied (or waived in accordance with
Section 9.05(a)):

 

(a)                                                                        the
Merger Effective Date shall have occurred;

 

(b)                                                                       
receipt by the Administrative Agent of counterparts of the Joinder Agreement
signed by each of the Progress Borrowers (or, in the case of any party as to
which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of facsimile or other written
confirmation from such party of execution of a counterpart hereof by such
party);

 

(c)                                                                        
receipt by the Administrative Agent of (i) an opinion of internal counsel of
each Progress Borrower, substantially in the form of Exhibit B hereto and
(ii) an opinion of Robinson, Bradshaw & Hinson, P.A., special counsel for the
Borrowers, substantially in the form of Exhibit C hereto, and, in each case,
covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;

 

(d)                                                                       
receipt by the Administrative Agent of (i) a certificate signed by a Vice
President, the Treasurer, an Assistant Treasurer or the Controller of the
Company, dated the Second Effective Date, to the effect set forth in clause
(c) of Section 3.03 with respect to the Company and (ii) a certificate signed by
a Vice President, the Treasurer, an Assistant Treasurer or the Controller of the
Progress Borrowers, dated the Second Effective Date, to the effect set forth in
clauses (c) and (d) of Section 3.03 (without giving effect to the parenthetical
in such clause (d)) with respect to the Progress Borrowers;

 

(e)                                                                        
receipt by the Administrative Agent of evidence reasonably satisfactory to it
that all principal of any loans outstanding under, and all accrued interest and
fees under, the Existing Progress Credit Agreements and the Existing Progress
Parent LC Facility shall have been paid in full;

 

(f)                                                                         
receipt by the Administrative Agent of the executed Progress Energy, Inc.
Consent in the form attached hereto as Exhibit I;

 

(g)                                                                        
receipt by the Administrative Agent of all documents it may have reasonably
requested relating to the existence of the Progress Borrowers, the corporate

 

41

--------------------------------------------------------------------------------


 

authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto, all in form and substance satisfactory to the
Administrative Agent; and

 

(h)                                                                       
receipt by the Administrative Agent of evidence satisfactory to it that the
upfront fees, ticking fees and expenses payable by the Company on the Second
Effective Date have been paid;

 

provided that the Delayed Additional Commitments shall not become effective
unless all of the foregoing conditions are satisfied not later than July 8,
2012.  The Administrative Agent shall promptly notify the Company and the
Lenders of the Second Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

 

Section 3.03.                          Borrowings and Issuance of Letters of
Credit.  The obligation of any Lender to make a Loan on the occasion of any
Borrowing by any Borrower and the obligation of any Issuing Lender to issue (or
renew or extend the term of) any Letter of Credit at the request of any Borrower
is subject to the satisfaction of the following conditions:

 

(a)                                                                       
receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02, receipt by the Issuing Lender of a Notice of Issuance as required
by Section 2.15(b), or receipt by the Swingline Lender of notice as required by
Section 2.18(b), as the case may be;

 

(b)                                                                        the
fact that, immediately after such Borrowing or issuance of such Letter of
Credit, (i) the Utilization Limits shall not be exceeded, (ii) in the case of an
issuance of a Letter of Credit the aggregate amount of the Letter of Credit
Liabilities shall not exceed $800,000,000 and (iii) in the case of a Borrowing
of a Swingline Loan, the aggregate outstanding principal amount of all Swingline
Loans shall not exceed $350,000,000;

 

(c)                                                                         the
fact that, immediately after such Borrowing or issuance of such Letter of
Credit, no Default with respect to the Borrower shall have occurred and be
continuing; and

 

(d)                                                                        the
fact that the representations and warranties of the Borrower contained in this
Agreement (except the representations and warranties set forth in Sections
4.04(c) and 4.06) shall be true on and as of the date of such Borrowing or
issuance of such Letter of Credit.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance as to the facts specified in clauses (b), (c) and (d) of this
Section.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Each Borrower, severally but not jointly, represents and warrants that:

 

42

--------------------------------------------------------------------------------


 

Section 4.01.                          Organization and Power.  Such Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and is duly qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not have a material adverse effect on the business, financial
position or results of operations of such Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

Section 4.02.                          Corporate and Governmental Authorization;
No Contravention.  The execution, delivery and performance by such Borrower of
this Agreement and the Notes are within such Borrower’s powers, have been duly
authorized by all necessary company action, require no action by or in respect
of, or filing with, any Governmental Authority (except for consents,
authorizations or filings which have been obtained or made, as the case may be,
and are in full force and effect) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the articles of
incorporation, by-laws, certificate of formation or the limited liability
company agreement of such Borrower or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon such Borrower or
result in the creation or imposition of any Lien on any asset of such Borrower
or any of its Material Subsidiaries.

 

Section 4.03.                          Binding Effect.  This Agreement
constitutes a valid and binding agreement of such Borrower and each Note, if and
when executed and delivered by it in accordance with this Agreement, will
constitute a valid and binding obligation of such Borrower, in each case
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by general principles of equity.

 

Section 4.04.                          Financial Information.  (a) The
consolidated balance sheet of such Borrower and its Consolidated Subsidiaries as
of December 31, 20132016 and the related consolidated statements of income, cash
flows, capitalization and retained earnings for the fiscal year then ended,
reported on by Deloitte & Touche, copies of which have been delivered to each of
the Lenders by using such Borrower’s Syndtrak site or otherwise made available,
fairly present in all material respects, in conformity with generally accepted
accounting principles, the consolidated financial position of such Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

 

(b)                                                                        The
unaudited consolidated balance sheet of such Borrower and its Consolidated
Subsidiaries as of September 30, 2014 and the related unaudited consolidated
statements of income and cash flows for the nine months then ended, copies of
which have been delivered to each of the Lenders by using such Borrower’s
Syndtrak site or otherwise made available, fairly present in all material
respects, in conformity with generally accepted accounting principles applied on
a basis consistent with the financial statements referred to in subsection
(a) of this Section, the consolidated financial position of such Borrower and
its Consolidated Subsidiaries as of such date and their consolidated

 

43

--------------------------------------------------------------------------------


 

results of operations and changes in financial position for such nine-month
period (subject to normal year-end adjustments and the absence of
footnotes).[Reserved].

 

(c)                                                                        
Since December 31, 20132016, there has been no material adverse change in the
business, financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, except as publicly disclosed
prior to the SecondThird Amendment Effective Date.

 

Section 4.05.                          Regulation U.  Such Borrower and its
Material Subsidiaries are not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System) and
no proceeds of any Borrowing by and no issuance of Letters of Credit for the
account of such Borrower will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.  Not more than 25% of the value of the assets of such Borrower and its
Material Subsidiaries is represented by margin stock.

 

Section 4.06.                          Litigation.  Except as publicly disclosed
prior to the SecondThird Amendment Effective Date, there is no action, suit or
proceeding pending against, or to the knowledge of such Borrower threatened
against or affecting, such Borrower or any of its Subsidiaries before any court
or arbitrator or any Governmental Authority which would be likely to be decided
adversely to such Borrower or such Subsidiary and, as a result, have a material
adverse effect upon the business, consolidated financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of this Agreement
or any Note.

 

Section 4.07.                          Compliance with Laws.  Such Borrower and
each of its Material Subsidiaries is in compliance in all material respects with
all applicable laws, ordinances, rules, regulations and requirements of
Governmental Authorities (including, without limitation, ERISA and Environmental
Laws) except where (i) non-compliance would not have a material adverse effect
on the business, financial position or results of operations of such Borrower
and its Consolidated Subsidiaries, considered as a whole, or (ii) the necessity
of compliance therewith is contested in good faith by appropriate proceedings.

 

Section 4.08.                          Taxes.  Such Borrower and its Material
Subsidiaries have filed all United States Federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
such Borrower or any such Material Subsidiary except (i) where nonpayment would
not have a material adverse effect on the business, financial position or
results of operations of such Borrower and its Consolidated Subsidiaries,
considered as a whole, or (ii) where the same are contested in good faith by
appropriate proceedings.  The charges, accruals and reserves on the books of
such Borrower and its Material Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of such Borrower, adequate.

 

44

--------------------------------------------------------------------------------


 

Section 4.09.                          Anti-corruption Law and Sanctions.  Such
Borrower and its Material Subsidiaries have implemented and maintain in effect
policies and procedures designed to prevent violations by the Company, its
Subsidiaries and their respective directors, officers, employees and agents
(acting in their capacity as such) of the applicable Anti-Corruption Laws and
Sanctions, and such Borrower and its Material Subsidiaries are in compliance in
all material respects with all applicable Anti-Corruption Laws and Sanctions,
except where (i) noncompliance would not have a material adverse effect on the
business, financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings. None
of (i) such Borrower or any Material Subsidiary or, (ii) to the knowledge of
such Borrower, any director, officer or employee of such Borrower or any
Material Subsidiary or (iii) to the knowledge of such Borrower, any agent of
such Borrower or any Material Subsidiary acting in any capacity in connection
with or benefitting from the credit facility established hereby, is a Sanctioned
Person.

 

ARTICLE 5
COVENANTS

 

Each Borrower, severally but not jointly, agrees that, so long as any Lender has
any Commitment hereunder with respect to such Borrower or any amount payable
hereunder remains unpaid by such Borrower or any Letter of Credit Liabilities
remain outstanding (unless such Letter of Credit Liabilities have been Cash
Collateralized):

 

Section 5.01.                          Information.  Such Borrower will deliver
to each of the Lenders:

 

(a)                                                                        as
soon as available and in any event within 120 days after the end of each fiscal
year of such Borrower, a consolidated balance sheet of such Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, capitalization and retained
earnings for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on in a manner consistent
with past practice and with applicable requirements of the Securities and
Exchange Commission by Deloitte & Touche or other independent public accountants
of nationally recognized standing;

 

(b)                                                                        as
soon as available and in any event within 60 days (75 days in the case of Duke
Energy Kentucky) after the end of each of the first three quarters of each
fiscal year of such Borrower, a consolidated balance sheet of such Borrower and
its Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income and cash flows for such quarter and for the
portion of such Borrower’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of such Borrower’s previous fiscal year, all
certified (subject to normal year-end adjustments) as to fairness of
presentation in all material respects, generally accepted accounting principles
and consistency (except as provided by Section 1.02) by an Approved Officer of
such Borrower;

 

45

--------------------------------------------------------------------------------


 

(c)                                                                        
within the maximum time period specified for the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate of
an Approved Officer of such Borrower (i) setting forth in reasonable detail the
calculations required to establish whether such Borrower was in compliance with
the requirements of Section 5.10 on the date of such financial statements and
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
such Borrower is taking or proposes to take with respect thereto;

 

(d)                                                                       
within five days after any officer of such Borrower with responsibility relating
thereto obtains knowledge of any Default, if such Default is then continuing, a
certificate of an Approved Officer of such Borrower setting forth the details
thereof and the action which such Borrower is taking or proposes to take with
respect thereto;

 

(e)                                                                        
promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
such Borrower shall have filed with the Securities and Exchange Commission;

 

(f)                                                                          if
and when any member of such Borrower’s ERISA Group (i) gives or is reasonably
expected to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Material Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (iv) applies for a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Material Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Material Plan pursuant to
Section 4063 of ERISA, a copy of such notice; (vii) receives notice of the
cessation of operations at a facility of any member of the ERISA Group in the
circumstances described in Section 4062(e) of ERISA; or (viii) fails to make any
payment or contribution to any Material Plan or makes any amendment to any
Material Plan which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of such Borrower setting forth details
as to such occurrence and action, if any, which such Borrower or applicable
member of the ERISA Group is required or proposes to take;

 

(g)                                                                        
promptly, notice of any change in the ratings of such Borrower referred to in
the Pricing Schedule; and

 

46

--------------------------------------------------------------------------------


 

(h)                                                                        from
time to time such additional information regarding the financial position or
business of such Borrower and its Subsidiaries as the Administrative Agent, at
the request of any Lender, may reasonably request.

 

Information required to be delivered pursuant to these Sections 5.01(a),
5.01(b) and 5.01(e) shall be deemed to have been delivered on the date on which
such information has been posted on the Securities and Exchange Commission
website on the Internet at sec.gov/edaux/searches.htm, on such Borrower’s
Syndtrak site or at another website identified in a notice from such Borrower to
the Lenders and accessible by the Lenders without charge; provided that (i) a
certificate delivered pursuant to Section 5.01(c) shall also be deemed to have
been delivered upon being posted to such Borrower’s Syndtrak site and (ii) such
Borrower shall deliver paper copies of the information referred to in Sections
5.01(a), 5.01(b) and 5.01(e) to any Lender which requests such delivery.

 

Section 5.02.                          Payment of Taxes.  Such Borrower will pay
and discharge, and will cause each of its Material Subsidiaries to pay and
discharge, at or before maturity, all their tax liabilities, except where
(i) nonpayment would not have a material adverse effect on the business,
financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the same may be
contested in good faith by appropriate proceedings, and will maintain, and will
cause each of its Material Subsidiaries to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.

 

Section 5.03.                          Maintenance of Property; Insurance. 
(a)Such Borrower will keep, and will cause each of its Material Subsidiaries to
keep, all property necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not have a material adverse effect on the business, financial position or
results of operations of such Borrower and its Consolidated Subsidiaries,
considered as a whole.

 

(b)                                                                        Such
Borrower will, and will cause each of its Material Subsidiaries to, maintain
(either in the name of such Borrower or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against by companies of
established repute engaged in the same or a similar business; provided that
self-insurance by such Borrower or any such Material Subsidiary, shall not be
deemed a violation of this covenant to the extent that companies engaged in
similar businesses and owning similar properties self-insure; and will furnish
to the Lenders, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

Section 5.04.                          Maintenance of Existence.  Such Borrower
will preserve, renew and keep in full force and effect, and will cause each of
its Material Subsidiaries to preserve, renew and keep in full force and effect
their respective corporate or other legal existence and their respective rights,
privileges and franchises material to the normal conduct of their respective
businesses; provided that nothing in this Section 5.04 shall prohibit the

 

47

--------------------------------------------------------------------------------


 

termination of any right, privilege or franchise of such Borrower or any such
Material Subsidiary or of the corporate or other legal existence of any such
Material Subsidiary, or the change in form of organization of such Borrower or
any such Material Subsidiary, if such Borrower in good faith determines that
such termination or change is in the best interest of such Borrower, is not
materially disadvantageous to the Lenders and, (i) in the case of a change in
the form of organization of such Borrower, the Administrative Agent has
consented thereto and (ii) in the case of a change in the jurisdiction of such
Borrower to a jurisdiction outside of the United States, the Lenders have
consented thereto.

 

Section 5.05.                          Compliance with Laws.  Such Borrower will
comply, and cause each of its Material Subsidiaries to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of Governmental Authorities (including, without limitation, ERISA,
applicable Sanctions and Anti-Corruption Laws and Environmental Laws) except
where (i) noncompliance would not have a material adverse effect on the
business, financial position or results of operations of such Borrower and its
Consolidated Subsidiaries, considered as a whole, or (ii) the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

Section 5.06.                          Books and Records.  Such Borrower will
keep, and will cause each of its Material Subsidiaries to keep, proper books of
record and account in which full, true and correct entries shall be made of all
financial transactions in relation to its business and activities in accordance
with its customary practices; and will permit, and will cause each such Material
Subsidiary to permit, representatives of any Lender at such Lender’s expense
(accompanied by a representative of such Borrower, if such Borrower so desires)
to visit any of their respective properties, to examine any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants,
all upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired.

 

Section 5.07.                          Negative Pledge.  Such Borrower will not
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

 

(a)                                                                        Liens
granted by such Borrower existing as of the Initial Effective Date, securing
Indebtedness outstanding on the date of this Agreement in an aggregate principal
amount not exceeding $100,000,000;

 

(b)                                                                        the
Lien of such Borrower’s Mortgage Indenture (if any) securing Indebtedness
outstanding on the Initial Effective Date or issued thereafter;

 

(c)                                                                         any
Lien on any asset of any Person existing at the time such Person is merged or
consolidated with or into such Borrower and not created in contemplation of such
event;

 

(d)                                                                        any
Lien existing on any asset prior to the acquisition thereof by such Borrower and
not created in contemplation of such acquisition;

 

(e)                                                                         any
Lien on any asset securing Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset; provided that
such

 

48

--------------------------------------------------------------------------------


 

Lien attaches to such asset concurrently with or within 180 days after the
acquisition thereof;

 

(f)                                                                          any
Lien arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section; provided that such Indebtedness is not increased (except by
accrued interest, prepayment premiums and fees and expenses incurred in
connection with such refinancing, extension, renewal or refunding) and is not
secured by any additional assets;

 

(g)                                                                        
Liens for taxes, assessments or other governmental charges or levies not yet due
or which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with generally accepted accounting principles;

 

(h)                                                                       
statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with generally
accepted accounting principles;

 

(i)                                                                           
Liens incurred or deposits made in the ordinary course of business (including,
without limitation, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, leases, contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations or arising as a result of progress payments under government
contracts;

 

(j)                                                                          
easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

 

(k)                                                                        Liens
with respect to judgments and attachments which do not result in an Event of
Default;

 

(l)                                                                           
Liens, deposits or pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), leases (permitted under the
terms of this Agreement), public or statutory obligations, surety, stay, appeal,
indemnity, performance or other obligations arising in the ordinary course of
business;

 

(m)                                                                    other
Liens including Liens imposed by Environmental Laws arising in the ordinary
course of its business which (i) do not secure Indebtedness, (ii) do not secure
any obligation in an amount exceeding $100,000,000 at any time at which
Investment Grade Status does not exist as to such Borrower and (iii) do not in
the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business;

 

49

--------------------------------------------------------------------------------


 

(n)                                                                        Liens
securing obligations under Hedging Agreements entered into to protect against
fluctuations in interest rates or exchange rates or commodity prices and not for
speculative purposes, provided that such Liens run in favor of a Lender
hereunder or a Person who was, at the time of issuance, a Lender;

 

(o)                                                                        Liens
not otherwise permitted by the foregoing clauses of this Section on assets of
such Borrower securing obligations in an aggregate principal or face amount at
any date not to exceed 15% of the Consolidated Net Assets of such Borrower;

 

(p)                                                                        Liens
on the fuel used by the Progress Borrowers in their power generating businesses;
and

 

(q)                                                                        Liens
on regulatory assets up to the amount approved by state legislatures and/or
regulatory orders.

 

Section 5.08.                          Consolidations, Mergers and Sales of
Assets.  Such Borrower will not (i) consolidate or merge with or into any other
Person or (ii) sell, lease or otherwise transfer, directly or indirectly,
Substantial Assets to any Person (other than a Subsidiary of such Borrower);
provided that such Borrower may merge with another Person if such Borrower is
the Person surviving such merger and, after giving effect thereto, no Default
shall have occurred and be continuing.  Notwithstanding the foregoing, Duke
Energy Ohio shall be permitted to transfer its generation assets consistent with
the Opinion and Order of the Public Utilities Commission of Ohio, issued on
November 22, 2011, in PUCO Case No. 11-3549.

 

Section 5.09.                          Use of Proceeds.  The proceeds of the
Loans and Letters of Credit made under this Agreement will be used by such
Borrower for its general corporate purposes, including liquidity support for
commercial paper and acquisitions.  None of such proceeds will be used, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulation U.  None
of such proceeds will be used (i) for the purpose of knowingly financing the
activities of or any transactions with any Sanctioned Person or in any country,
region or territory that is the subject of Sanctions applicable to the Company
and its Subsidiaries and where the financed activity would be prohibited by such
applicable Sanctions, at the time of such financing or (ii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

 

Section 5.10.                          Indebtedness/Capitalization Ratio.  The
ratio of Consolidated Indebtedness of such Borrower to Consolidated
Capitalization of such Borrower as at the end of any fiscal quarter of such
Borrower will not exceed 65%; provided that the ratio of Consolidated
Indebtedness of Piedmont to Consolidated Capitalization of Piedmont as at the
end of any fiscal quarter of Piedmont will not exceed 70%.

 

50

--------------------------------------------------------------------------------


 

ARTICLE 6
DEFAULTS

 

Section 6.01.                          Events of Default.  If one or more of the
following events (“Events of Default”) with respect to a particular Borrower
shall have occurred and be continuing:

 

(a)                                                                        such
Borrower shall fail to pay when due any principal of any Loan to it or any
Reimbursement Obligation owed by it or shall fail to pay, within five days of
the due date thereof, any interest, fees or any other amount payable by it
hereunder;

 

(b)                                                                        such
Borrower shall fail to observe or perform any covenant contained in Sections
5.01(d), 5.04, 5.07, 5.08, 5.10 or the second or third sentence of 5.09,
inclusive;

 

(c)                                                                         such
Borrower shall fail to observe or perform any covenant or agreement contained in
this Agreement (other than those covered by clause (a) or (b) above) for 30 days
after notice thereof has been given to such Borrower by the Administrative Agent
at the request of any Lender;

 

(d)                                                                        any
representation, warranty, certification or statement made by such Borrower in
this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made (or deemed made);

 

(e)                                                                         such
Borrower or any of its Material Subsidiaries shall fail to make any payment in
respect of Material Debt (other than Loans to and Reimbursement Obligations of
such Borrower hereunder) when due or within any applicable grace period;

 

(f)                                                                          any
event or condition shall occur and shall continue beyond the applicable grace or
cure period, if any, provided with respect thereto so as to result in the
acceleration of the maturity of Material Debt;

 

(g)                                                                         such
Borrower or any of its Material Subsidiaries shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall admit in writing its inability to, or shall
fail generally to, pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(h)                                                                        an
involuntary case or other proceeding shall be commenced against such Borrower or
any of its Material Subsidiaries seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such

 

51

--------------------------------------------------------------------------------


 

involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against such Borrower
or any of its Material Subsidiaries under the federal bankruptcy laws as now or
hereafter in effect;

 

(i)                                                                           
any member of such Borrower’s ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $150,000,000 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans of such ERISA Group having aggregate
Unfunded Vested Liabilities in excess of $150,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by any member of such ERISA Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any such Material Plan or a proceeding shall be
instituted by a fiduciary of any such Material Plan against any member of such
ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding
shall not have been dismissed within 90 days thereafter; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Material Plan must be terminated;

 

(j)                                                                           a
judgment or other court order for the payment of money in excess of $150,000,000
shall be rendered against such Borrower or any of its Material Subsidiaries and
such judgment or order shall continue without being vacated, discharged,
satisfied or stayed or bonded pending appeal for a period of 45 days; or

 

(k)                                                                        any
person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
trustees and participants in employee benefit plans of the Company and its
Subsidiaries or the Endowment or Trust, shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Exchange Act) of 50% or more of the outstanding shares of
common stock of the Company; during any period of twelve consecutive calendar
months, individuals (i) who were members of the board of directors of the
Company or equivalent governing body on the first day of such period, (together
with (i) any directors appointed pursuant to the Merger Agreement and (ii) any
successors nominated or appointed by then incumbent directors in the ordinary
course)ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body shall
cease to constitute a majority of the board of directors of the Company; or in
the case of any Borrower other than the Company, such Borrower shall cease to be
a Subsidiary of the Company;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 66-2/3% in aggregate amount of the Commitments, by
notice to such Borrower terminate the Commitments as to such Borrower and they
shall thereupon terminate, and such Borrower shall no longer be entitled to
borrow hereunder, and the

 

52

--------------------------------------------------------------------------------


 

Sublimit of such Borrower shall be reduced to zero, and (ii) if requested by
Lenders holding more than 66-2/3% in aggregate principal amount of the Loans and
Reimbursement Obligations of such Borrower, by notice to such Borrower declare
such Loans and Reimbursement Obligations (together with accrued interest
thereon) to be, and such Loans and Reimbursement Obligations (together with
accrued interest thereon) shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower; provided that in the case of any of the
Events of Default specified in clause (g) or (h) above with respect to such
Borrower, without any notice to such Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
with respect to such Borrower and the Loans and Reimbursement Obligations of
such Borrower (together with accrued interest thereon) shall become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.

 

Section 6.02.                          Notice of Default.  The Administrative
Agent shall give notice to a Borrower under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders and
the Issuing Lenders thereof.

 

Section 6.03.                          Cash Collateral.  Each Borrower agrees,
in addition to the provisions of Section 6.01 hereof, that upon the occurrence
and during the continuance of any Event of Default with respect to such
Borrower, it shall, if requested by the Administrative Agent upon the
instruction of the Lenders having at least 66 2/3% in the aggregate amount of
the Commitments (or, if the Commitments shall have been terminated, holding at
least 66 2/3% of the Letter of Credit Liabilities for the account of such
Borrower), Cash Collateralize all Letters of Credit for the account of such
Borrower then outstanding at such time; provided that upon the occurrence of any
Event of Default specified in Section 6.01(g) or 6.01(h) with respect to such
Borrower, such Borrower shall do so forthwith without any notice or demand or
any other act by the Administrative Agent or the Lenders.

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

 

Section 7.01.                          Appointment and Authorization.  Each
Lender irrevocably appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the Notes as are delegated to the Administrative Agent by the terms hereof
or thereof, together with all such powers as are reasonably incidental thereto.

 

Section 7.02.                          Administrative Agent and Affiliates. 
Wells Fargo shall have the same rights and powers under this Agreement as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and Wells Fargo and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
any Borrower or any Subsidiary or affiliate of any Borrower as if it were not
the Administrative Agent hereunder.

 

53

--------------------------------------------------------------------------------


 

Section 7.03.                          Action by Administrative Agent.  The
obligations of the Administrative Agent hereunder are only those expressly set
forth herein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

 

Section 7.04.                          Consultation with Experts.  The
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

 

Section 7.05.                          Liability of Administrative Agent. 
Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, agents or employees shall be liable to any
Lender for any action taken or not taken by it in connection herewith (i) with
the consent or at the request of the Required Lenders or (ii) in the absence of
its own gross negligence or willful misconduct.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of any Borrower; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
facsimile or similar writing) believed by it in good faith to be genuine or to
be signed by the proper party or parties.  Without limiting the generality of
the foregoing, the use of the term “agent” in this Agreement with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

Section 7.06.                          Indemnification.  Each Lender shall,
ratably in accordance with its portion of the Aggregate Exposures, indemnify the
Administrative Agent and its Related Parties (to the extent not reimbursed or
indemnified by the Borrowers) against any cost, expense (including counsel fees
and disbursements), claim, demand, action, loss, penalties or liability (except
such as result from such indemnitees’ gross negligence or willful misconduct)
that such indemnitees may suffer or incur in connection with this Agreement or
any action taken or omitted by the Administrative Agent in its capacity as such,
or by any Related Party acting for the Administrative Agent in connection with
such capacity.

 

Section 7.07.                          Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently

 

54

--------------------------------------------------------------------------------


 

and without reliance upon any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.

 

Section 7.08.                          Successor Administrative Agent.

 

(a)                                                                        The
Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrowers.  Upon any such resignation, (i) the Company, with the
consent of the Required Lenders (such consent not to be unreasonably withheld or
delayed), or (ii) if an Event of Default has occurred and is continuing, then
the Required Lenders, shall have the right to appoint a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $250,000,000.

 

(b)                                                                        If
the Person serving as Administrative Agent is a Defaulting Lender, (i) the
Company, with the consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed), or (ii) if an Event of Default has occurred
and is continuing, then the Required Lenders, shall have the right to appoint a
successor Administrative Agent.

 

(c)                                                                         Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, duties and
obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder; provided that if such successor Administrative Agent is appointed
without the consent of the Company, such successor Administrative Agent may be
replaced by the Company with the consent of the Required Lenders so long as no
Event of Default has occurred and is continuing at the time.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

 

(d)                                                                        The
fees payable by the Company to any successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor.

 

Section 7.09.                          Administrative Agent’s Fee.  The Company
shall pay to the Administrative Agent for its own account fees in the amounts
and at the times previously agreed upon between the Company and the
Administrative Agent.

 

Section 7.10.                          Other Agents.  None of the Co-Syndication
Agents or the Co-Documentation Agents, in their respective capacities as such,
shall have any duties or obligations of any kind under this Agreement.

 

55

--------------------------------------------------------------------------------


 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.                          Basis for Determining Interest Rate
Inadequate or Unfair.  If on or prior to the first day of any Interest Period
for any Euro-Dollar Borrowing:

 

(a)                                                                        the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that deposits in dollars (in the applicable amounts) are not
being offered to financial institutions in general in the relevant market for
such Interest Period, or

 

(b)                                                                       
Lenders having 66-2/3% or more of the aggregate amount of the affected Loans
advise the Administrative Agent that the London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Euro-Dollar Loans for such Interest
Period,

 

the Administrative Agent shall forthwith give notice thereof to the Borrowers
and the Lenders, whereupon until the Administrative Agent notifies the Borrowers
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one Domestic Business Day
before the date of any Euro-Dollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

 

Section 8.02.                          Illegality.  If any Change In Law shall
make it unlawful or impossible for any Lender (or its Euro-Dollar Lending
Office) to make, maintain or fund any of its Euro-Dollar Loans and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrowers, whereupon
until such Lender notifies the Borrowers and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to continue or convert outstanding
Loans as or into Euro-Dollar Loans, shall be suspended. Before giving any notice
to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not be otherwise disadvantageous to
such Lender in the good faith exercise of its discretion.  If such notice is
given, each Euro-Dollar Loan of such Lender then outstanding shall be converted
to a Base Rate Loan either (a) on the last day of the then current Interest
Period applicable to such Euro-Dollar Loan if such Lender may lawfully continue
to maintain and fund such Loan to such day or (b) immediately if such Lender
shall determine that it may not lawfully continue to maintain and fund such Loan
to such day.

 

Section 8.03.                          Increased Cost and Reduced Return.  (a) 
If any Change In Law (i) shall impose, modify or deem applicable any reserve,
special deposit, compulsory loan,

 

56

--------------------------------------------------------------------------------


 

insurance charge or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Euro-Dollar Loan any such requirement included in
an applicable Euro-Dollar Reserve Percentage) against assets of, deposits with
or for the account of, or credit extended by, any Lender (or its Applicable
Lending Office); (ii) shall subject any Lender or Agent to any taxes (other than
(A) Taxes, (B) taxes described in clauses (ii), (iii) or (iv) of the exclusions
from the definition of Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii) shall impose on any Lender (or its Applicable Lending Office) or on the
London interbank market any other condition, cost or expense affecting its
Euro-Dollar Loans, its Note or its obligation to make Euro-Dollar Loans or its
obligations hereunder in respect of Letters of Credit and the result of any of
the foregoing is to increase the cost to such Lender (or its Applicable Lending
Office) of making or maintaining any Euro-Dollar Loan (or, in the case of an
adoption or change with respect to taxes, any Loan) or of issuing or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Lender (or its Applicable Lending Office) under
this Agreement or under its Note with respect thereto, by an amount deemed by
such Lender to be material, then, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), each Borrower shall pay to such
Lender its Appropriate Share of such additional amount or amounts as will
compensate such Lender for such increased cost or reduction; provided that no
such amount shall be payable with respect to any period commencing more than 90
days prior to the date such Lender first notifies the Borrowers of its intention
to demand compensation therefor under this Section 8.03(a).

 

(b)                                                                        If
any Lender shall have determined that any Change In Law has or would have the
effect of reducing the rate of return on capital or liquidity of such Lender (or
its Parent) as a consequence of such Lender’s obligations hereunder to a level
below that which such Lender (or its Parent) could have achieved but for such
Change In Law (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Lender to be material, then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), each Borrower shall pay to such Lender its Appropriate
Share of such additional amount or amounts as will compensate such Lender (or
its Parent) for such reduction; provided that no such amount shall be payable
with respect to any period commencing less than 30 days after the date such
Lender first notifies the Borrowers of its intention to demand compensation
under this Section 8.03(b).

 

(c)                                                                         Each
Lender will promptly notify the Borrowers and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to such Lender.  A certificate of any
Lender claiming compensation under this Section and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

 

57

--------------------------------------------------------------------------------


 

(d)                                                                        The
“Appropriate Share” of a Borrower with respect to any amount payable hereunder
is the sum of (i) to the extent such amount is properly allocable to Loans and
Letters of Credit outstanding hereunder, the portion of such amount properly
allocable to the Loans and Letter of Credit outstanding to or for the account of
such Borrower, and (ii) to the extent such amount is not properly allocable to
Loans and Letters of Credit outstanding hereunder, the Appropriate Share shall
be the product of the Availability Percentage of such Borrower and such amount.

 

Section 8.04.                          Taxes.  (a) For purposes of this
Section 8.04 the following terms have the following meanings:

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantiallysubstantively comparable and not materially more onerous to comply
with) and any current or future regulations or official interpretations thereof
and any agreement entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code.  For purposes of this Section 8.04, “applicable law” includes
FATCA.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings including any interest, additions to tax or
penalties applicable thereto with respect to any payment by or on account of any
obligation of a Borrower pursuant to this Agreement or any Note, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Administrative Agent, taxes imposed on its income, net worth or gross
receipts and franchise or similar taxes imposed on it by a jurisdiction under
the laws of which such Lender or the Administrative Agent (as the case may be)
is organized or in which its principal executive office is located or, in the
case of each Lender, in which its Applicable Lending Office is located, (ii) in
the case of each Lender, any United States withholding tax imposed on such
payments except to the extent that (A) such Lender is subject to United States
withholding tax by reason of a U.S. Tax Law Change or (B) in the case of a
Lender not listed on the signature pages hereof or a Participant, amounts with
respect to such Taxes were payable pursuant to Section 8.04 to such Lender’s
assignor or to such Participant’s participating Lender immediately before such
Lender or Participant acquired the applicable interest in a Loan or Commitment;
(iii) Taxes attributable to such Lender’s or Administrative Agent’s failure to
comply with Section 8.04(d) or (e) and (iv) any U.S. Federalfederal withholding
Taxes imposed under FATCA.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

“U.S. Tax Law Change” means with respect to any Lender or Participant the
occurrence (x) in the case of each Lender listed on the signature pages hereof,
after the date of its execution and delivery of this Agreement and (y) in the
case of any other Lender, after the date such Lender shall have become a Lender
hereunder, and (z) in the case of each Participant, after the date such
Participant became a Participant hereunder,

 

58

--------------------------------------------------------------------------------


 

of the adoption of any applicable U.S. federal law, U.S. federal rule or U.S.
federal regulation relating to taxation, or any change therein, or the entry
into force, modification or revocation of any income tax convention or treaty to
which the United States is a party.

 

(b)                                                                        Any
and all payments by or any account of any Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes or Other Taxes, except as required by applicable
law; provided that if any Borrower or the Administrative Agent shall be required
by law to deduct any Taxes or Other Taxes from any such payments, (i) the sum
payable by such Borrower shall be increased as necessary so that after all
required deductions are made (including deductions applicable to additional sums
payable under this Section 8.04) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower or the Administrative Agent shall
make such deductions, (iii) such Borrower or the Administrative Agent shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iv) if the withholding agent is the
Borrower, such Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 9.01, the original or a certified copy of a
receipt evidencing payment thereof.

 

(c)                                                                         Each
Borrower agrees to indemnify each Lender and the Administrative Agent for its
Appropriate Share of the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.04) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

(d)                                                                        Each
Lender organized under the laws of a jurisdiction outside the United States, on
or prior to the date of its execution and delivery of this Agreement in the case
of each Lender listed on the signature pages hereof and on or prior to the date
on which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as required by law or requested by any Borrower or the
Administrative Agent (but only so long as such Lender remains lawfully able to
do so), shall provide the Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) with whichever of the
following is applicable (including any successor forms prescribed by the
Internal Revenue Service):

 

(i)                                                                                                                                    
in the case of a Lender claiming the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest hereunder
or under any Note, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federalfederal withholding Tax pursuant to
the “interest” article of such tax treaty and (y) with respect to any other
applicable payments hereunder or under any Note, IRS Form W-8BEN establishing an
exemption from, or

 

59

--------------------------------------------------------------------------------


 

reduction of, U.S. Federalfederal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)                                                                                                                                 
executed originals of IRS Form W-8ECI;

 

(iii)                                                                                                                              
in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate
reasonably acceptable to the Administrative Agent to the effect that such Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(iv)                                                                                                                             
to the extent a Lender is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner.

 

(e)                                                                         Any
Lender that is organized under the laws of a jurisdiction within the United
States shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federalfederal backup withholding tax.

 

(f)                                                                          If
a payment made to a Lender hereunder or under any Note would be subject to U.S.
Federalfederal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)                                                                         Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or

 

60

--------------------------------------------------------------------------------


 

certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(h)                                                                        If a
Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the Borrowers shall take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes.

 

(i)                                                                           
If any Borrower is required to pay additional amounts to or for the account of
any Lender pursuant to this Section 8.04, then such Lender will take such action
(including changing the jurisdiction of its Applicable Lending Office) as in the
good faith judgment of such Lender (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Lender.

 

(j)                                                                           If
any Lender or the Administrative Agent receives a refund of any Taxes or Other
Taxes for which any Borrower has made a payment under Section 8.04(b) or (c) and
such refund was received from the taxing authority which originally imposed such
Taxes or Other Taxes, such Lender or the Administrative Agent agrees to
reimburse such Borrower to the extent of such refund; provided that nothing
contained in this paragraph (j) shall require any Lender or the Administrative
Agent to seek any such refund or make available its tax returns (or any other
information relating to its taxes which it deems to be confidential).

 

(k)                                                                        Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Taxes attributable to such Lender (but only to the
extent that a Borrower has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the Borrowers to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.06(b) relating to the maintenance of a Participant
Register and (iii) any taxes excluded from the definition of Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with this Agreement or any Note, and any reasonable expenses
arising therefrom or with respect thereto.  A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender hereunder or under any Note or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (k).

 

Section 8.05.                          Base Rate Loans Substituted for Affected
Euro-Dollar Loans.  If (i) the obligation of any Lender to make or to continue
or convert outstanding Loans as or into Euro-Dollar Loans has been suspended
pursuant to Section 8.02 or (ii) any Lender has demanded compensation under
Section 8.03(a) with respect to its Euro-Dollar Loans and the Borrower shall, by
at least five Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrowers
that

 

61

--------------------------------------------------------------------------------


 

the circumstances giving rise to such suspension or demand for compensation no
longer apply:

 

(a)                                                                        all
Loans which would otherwise be made by such Lender as (or continued as or
converted to) Euro-Dollar Loans, as the case may be, shall instead be Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Lenders), and

 

(b)                                                                        after
each of its Euro-Dollar Loans has been repaid, all payments of principal which
would otherwise be applied to repay such Loans shall be applied to repay its
Base Rate Loans instead.

 

If such Lender notifies the Borrowers that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Lenders.

 

Section 8.06.                          Substitution of Lender; Termination
Option.  If (i) the obligation of any Lender to make or to convert or continue
outstanding Loans as or into Euro-Dollar Loans has been suspended pursuant to
Section 8.02, (ii) any Lender has demanded compensation under Section 8.03 or
8.04 (including any demand made by a Lender on behalf of a Participant),
(iii) any Lender exercises its right not to extend its Commitment Termination
Date pursuant to Section 2.01(b), (iv) any Lender becomes a Defaulting Lender,
(v) Investment Grade Status ceases to exist as to any Lender or, (vi) for
purposes of (a) below only, any Lender becomes a Non-Consenting Lender, then:

 

(a)                                                                        the
Company shall have the right, with the assistance of the Administrative Agent
(or, if the Administrative Agent is a Defaulting Lender, the Required Lenders),
to designate a substitute bank or banksan Assignee (which may be one or more of
the Lenders) mutually satisfactory to the Company and, so long as any such
Persons are not Defaulting Lenders, the Administrative Agent, the Swingline
Lender and the Issuing Lenders (whose consent shall not be unreasonably withheld
or delayed) to purchase for cash, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit D hereto, the outstanding Loans
of such Lender and assume the Commitment and Letter of Credit Liabilities of
such Lender (including any Commitments, Loans and Letter of Credit Liabilities
that have been participated), without recourse to or warranty by, or expense to,
such Lender, for a purchase price equal to the principal amount of all of such
Lender’s outstanding Loans and funded Letter of Credit Liabilities plus any
accrued but unpaid interest thereon and the accrued but unpaid fees in respect
of such Lender’s Commitment hereunder and all other amounts payable by the
Borrowers to such Lender hereunder plus such amount, if any, as would be payable
pursuant to Section 2.13 if the outstanding Loans of such Lender were prepaid in
their entirety on the date of consummation of such assignment; and

 

(b)                                                                        if at
the time Investment Grade Status exists as to the Borrowers, the Company may
elect to terminate this Agreement as to such Lender (including any

 

62

--------------------------------------------------------------------------------


 

Commitments, Loans and Letter of Credit Liabilities that have been
participated); provided that (i) the Company notifies such Lender through the
Administrative Agent (or, if the Administrative Agent is a Defaulting Lender,
the Required Lenders) of such election at least three Euro-Dollar Business Days
before the effective date of such termination, (ii) the Borrowers repay or
prepay the principal amount of all outstanding Loans made by such Lender plus
any accrued but unpaid interest thereon and the accrued but unpaid fees in
respect of such Lender’s Commitment hereunder plus all other amounts payable by
the Borrowers to such Lender hereunder, not later than the effective date of
such termination and (iii) if at the effective date of such termination, any
Letter of Credit Liabilities or Swingline Loans are outstanding, the conditions
specified in Section 3.03 would be satisfied (after giving effect to such
termination) were the related Letters of Credit issued or the related Swingline
Loans made on such date.  Upon satisfaction of the foregoing conditions, the
Commitment of such Lender shall terminate on the effective date specified in
such notice, its participation in any outstanding Letters of Credit or Swingline
Loans shall terminate on such effective date and the participations of the other
Lenders therein shall be redetermined as of such date as if such Letters of
Credit had been issued or such Swingline Loans had been made on such date.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.                          Notices.

 

(a)                                                                        All
notices, requests and other communications to any party hereunder shall be in
writing (including electronic transmission, bank wire, facsimile transmission or
similar writing) and shall be given to such party:  (x) in the case of any
Borrower or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof (or on the signature pages to Amendment
No. 3), (y) in the case of any Lender, at its address or facsimile number set
forth in its Administrative Questionnaire or (z) in the case of any party, such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrowers.  Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and the appropriate answerback or confirmation slip, as the case
may be, is received or (ii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent, the Swingline Lender or any Issuing Lender under Article 2 or Article 8
shall not be effective until delivered.  Notices delivered through electronic
communications shall be effective as and to the extent provided in subsection
(b) below.

 

(b)                                                                       
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent or as
otherwise determined by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article 2 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Administrative Agent or any
Borrower may, in its

 

63

--------------------------------------------------------------------------------


 

respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Domestic Business Day or Euro-Dollar Business Day, as applicable, for
the recipient, and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

Section 9.02.                          No Waivers.  No failure or delay by the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 9.03.                          Expenses; Indemnification.  (a) Each
Borrower shall pay (i) its Appropriate Share of all reasonable out-of-pocket
expenses of the Administrative Agent, including reasonable fees and
disbursements of one special counsel for the Administrative Agent, in connection
with the preparation of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default with respect to such Borrower
hereunder and (ii) if an Event of Default with respect to such Borrower occurs,
all reasonable out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including reasonable fees and disbursements of counsel, in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom.

 

(b)                                                                        Each
Borrower agrees to indemnify each Agent and each Lender (including each Issuing
Lender) and the respective Related Parties of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, penalties, damages, costs and expenses of any kind,
including, without limitation, the reasonable fees and disbursements of one
counsel for all Indemnitees taken as a whole and, in the case of any actual or
potential conflict of interest, one additional counsel to each group of affected
Indemnitees similarly situated taken as a whole, which may be incurred by such
Indemnitee arising out of or in connection with any investigative,
administrative or judicialclaim, litigation, investigation or proceeding
(whether or not such Indemnitee shall be designated a party thereto) relating to
or arising out of this Agreement, or any actual or proposed use of proceeds of
Loans hereunderor Letters of Credit hereunder (including any refusal by an
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection

 

64

--------------------------------------------------------------------------------


 

with such demand do not strictly comply with the terms of such Letter of
Credit), in each case to the extent of such Borrower’s Appropriate Share;
provided that no Indemnitee shall have the right to be indemnified hereunder for
such Indemnitee’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction.

 

(c)                                                                         To
the fullest extent permitted by applicable law, each Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the
proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the transactions contemplated hereby or thereby.

 

Section 9.04.                          Sharing of Set-offs.  Each Lender agrees
that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by it which is
greater than the proportion received by any other Lender in respect of the
aggregate amount then due with respect to the Loans and Letter of Credit
Liabilities held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments with respect to the Loans
and Letter of Credit Liabilities held by the Lenders shall be shared by the
Lenders pro rata; provided that (i) nothing in this Section shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of a Borrower other than its indebtedness under this Agreement and (ii) this
Section is not applicable to Swingline Loans.

 

Section 9.05.                          Amendments and Waivers.  (a) Any
provision of this Agreement or the Notes may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by each Borrower and
the Required Lenders (and, if the rights or duties of any Agent, the Swingline
Lender or any Issuing Lender are affected thereby, by such Person); provided
that no such amendment or waiver shall (x) unless signed by each adversely
affected Lender, (i) increase the Commitment of any Lender or the Maximum
Sublimit of any Borrower or subject any Lender to any additional obligation,
(ii) reduce the principal of or rate of interest on any Loan or the amount to be
reimbursed in respect of any Letter of Credit or any interest thereon or any
fees hereunder, or (iii) postpone the date fixed for any payment of principal of
or interest on any Loan or for reimbursement in respect of any Letter of Credit
or interest thereon or any fees hereunder or for termination of any Commitment,
or (ivy) unless signed by all Lenders, (i) change the definition of Required
Lenders or the provisions of this Section 9.05 or (ii) change the provisions of
Section 9.04 or of any other provision of this Agreement providing for the
ratable application of payments in respect of the Loans and Letter of Credit
Liabilities or

 

65

--------------------------------------------------------------------------------


 

(y) unless signed by all Lenders, change the definition of Required Lenders or
the provisions of this Section 9.05.

 

(b)                                                                        This
Agreement may be amended by the Company to remove any other Borrower as a
Borrower (a “Removed Borrower”) hereunder subject to: (i) the receipt by the
Administrative Agent of prior notice from the Company of such amendment,
(ii) repayment in full of all Loans made to such Borrower, (iii) Cash
Collateralization of all amounts available for drawing under Letters of Credit
issued for the account of such Borrower (or the amendment of such Letter of
Credit to provide for the Company as the account party) and (iv) repayment in
full of all other amounts owing by such Borrower under this Agreement (it being
agreed that any such repayment shall be in accordance with the other terms of
this Agreement).  Upon the satisfaction of the foregoing conditions the rights
and obligations of such Removed Borrower hereunder shall terminate; provided,
however, that the obligations of such Removed Borrower under Section 9.03 shall
survive such amendment.

 

Section 9.06.                          Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and each
Indemnitee, except that no Borrower may assign or otherwise transfer any of its
rights under this Agreement without the prior written consent of all Lenders.

 

(b)                                                                        Any
Lender may, with the consent (unless an Event of Default then exists) of the
Company (such consent not to be unreasonably withheld or delayed), at any time
grant to one or more banks or other institutions (each a “Participant”)
participating interests in its Commitment or any or all of its Loans and Letter
of Credit Liabilities; provided that any Lender may, without the consent of any
Borrower, at any time grant participating interests in its Commitment or any or
all of its Loans and Letter of Credit Liabilities to another Lender, an Approved
Fund or an Affiliate of such transferor Lender.  In the event of any such grant
by a Lender of a participating interest to a Participant, whether or not upon
notice to the Administrative Agent, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrowers, the Issuing
Lenders, the Swingline Lender and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which any
Lender may grant such a participating interest shall provide that (A) such
Participant agrees to be subject to Section 8.06 as if it were an Assignee under
paragraph (c) of this Section 9.06 or as if it were the Lender granting such
participation and (B) such Lender shall retain the sole right and responsibility
to enforce the obligations of the Borrowers hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of this Agreement described in clause (x)(i), (ii) or (iii) of
Section 9.05(a) without the consent of the Participant.  Each Borrower agrees
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article 8 with respect to its
participating interest, subject to the performance by such Participant of the
obligations of a Lender thereunder (it being understood that the documentation
required

 

66

--------------------------------------------------------------------------------


 

under Section 8.04 shall be delivered by the Participant to the participating
Lender and the Participant agrees to be subject to the provisions of Sections
8.04(i), 8.04(j) and 8.06 as if it were an Assignee).  In addition, each Lender
that sells a participation agrees, at the Borrower’s request, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 8.06 with respect to any Participant.  An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations hereunder or under any
Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant (other than for the consent requirements set
forth in the first sentence of this Section 9.06(b)) or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations hereunder or under any Note) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(c)                                                                         Any
Lender may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) other than (xw) a Borrower (yx) a Subsidiary
or Affiliate of a Borrower or, (zy) a Defaulting Lender or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender, or (z) a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person), all, or a
proportionate part (equivalent to an initial Commitment of not less than
$10,000,000 (unless the Company and the Administrative Agent shall otherwise
agree)) of all, of its rights and obligations under this Agreement and its Note
(if any), and such Assignee shall assume such rights and obligations, pursuant
to an Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto executed by such Assignee and such transferor Lender, with (and only with
and subject to) the prior written consent of the Swingline Lender, the Issuing
Lenders, the Administrative Agent (which shall not be unreasonably withheld or
delayed) and, so long as no Event of Default has occurred and is continuing, the
Company (which shall not be unreasonably withheld or delayed); provided that
unless such assignment is of the entire right, title and interest of the
transferor Lender hereunder, after making any such assignment such transferor
Lender shall have a Commitment of at least $10,000,000 (unless the Company and
the Administrative Agent shall otherwise agree).  Upon execution and delivery of
such instrument of assumption and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment

 

67

--------------------------------------------------------------------------------


 

as set forth in such instrument of assumption, and the transferor Lender shall
be released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required.  Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Lender, the
Administrative Agent and the Borrowers shall make appropriate arrangements so
that, if required by the Assignee, a Note(s) is issued to the Assignee. The
Assignee shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to the Borrowers and the Administrative Agent
any certifications, forms or other documentation in accordance with
Section 8.04.  All assignments (other than assignments to Affiliates) shall be
subject to a transaction fee established by, and payable by the transferor
Lender to, the Administrative Agent for its own account (which shall not exceed
$3,500).

 

(d)                                                                        Any
Lender may at any time assign all or any portion of its rights under this
Agreement and its Note (if any) to a Federal Reserve Bank.  No such assignment
shall release the transferor Lender from its obligations hereunder or modify any
such obligations.

 

(e)                                                                         No
Assignee, Participant or other transferee of any Lender’s rights (including any
Applicable Lending Office other than such Lender’s initial Applicable Lending
Office) shall be entitled to receive any greater payment under Section 8.03 or
8.04 than such Lender would have been entitled to receive with respect to the
rights transferred, unless such transfer is made by reason of the provisions of
Section 8.02, 8.03 or 8.04 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

 

Section 9.07.                          Collateral.  Each of the Lenders
represents to the Administrative Agent and each of the other Lenders that it in
good faith is not relying upon any “margin stock” (as defined in Regulation U)
as collateral in the extension or maintenance of the credit provided for in this
Agreement.

 

Section 9.08.                          Confidentiality.  Each Agent and each
Lender Party (i) agrees to keep any information delivered or made available by
any Borrower pursuant to this Agreement confidential from anyone other than
persons employed or retained by such Lender Party and its Affiliates who are
engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby and (ii) further agrees on behalf of itself and, to
the extent it has the power to do so, its Affiliates and agents, to keep all
other information delivered or made available to it by any Borrower or Affiliate
of any Borrower for other purposes which, (x) is marked confidential and is
expressly made available subject to the terms of this section, and (y) is not
otherwise subject to a confidentiality agreement, confidential from anyone other
than persons employed or retained by such Lender Party and its Affiliates and
agents who need to receive such information in furtherance of the engagement or
matter pursuant to which the information is provided; provided that nothing
herein shall prevent any Lender Party or, solely with respect to information
disclosed in a manner set forth in clauses (b) through (g) and (km) in this
Section 9.08, any Affiliate of such Lender from disclosing such information, to
the extent necessary under the circumstances under which such disclosure is
required, (a) to any other Lender

 

68

--------------------------------------------------------------------------------


 

or any Agent, (b) upon the order of any court or administrative agency, (c) upon
the request or demand of any regulatory agency or authority or self-regulatory
body, (d) which had been publicly disclosed other than as a result of a
disclosure by any Agent or any Lender Party prohibited by this Agreement or
which had already been in the possession of a Lender Party or not acquired from
any Borrower or persons known by Lender Parties to be in breach of an obligation
of confidentiality to any Borrower, (e) in connection with any litigation to
which any Agent, any Lender Party or any Affiliate or their respective
subsidiaries or Parent may be a party, (f) to the extent necessary in connection
with the exercise of any remedy hereunder or other engagement or matter, (g) to
such Lender’s,Lender Party’s or Affiliate’s or any Agent’s legal counsel and
independent auditors, (h) subject to provisions substantially similar to those
contained in this Section 9.08, to any actual or proposed Participant or
Assignee, (i) to any direct, indirect, actual or prospective counterparty (and
its advisor) to any swap, derivative or securitization transaction related to
the obligations under this Agreement, (j) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the loans and, (k) on a confidential
basis to rating agencies in consultation and coordination with the Company,
(l) for purposes of establishing a “due diligence” defense, (m) with the consent
of the Company and (n) on a confidential basis to any credit insurance provider
requiring access to such information in connection with credit insurance for the
benefit of the disclosing Lender Party.

 

Section 9.09.                          Governing Law; Submission to
Jurisdiction.  This Agreement and each Note (if any) shall be construed in
accordance with and governed by the law of the State of New York.  Each Borrower
and each Lender Party hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby.  Each Borrower and each Lender Party irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

Section 9.10.                          Counterparts; Integration.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

 

Section 9.11.                          WAIVER OF JURY TRIAL.  EACH OF THE
BORROWERS, THE AGENTS, THE ISSUING LENDERS AND THE LENDERS, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY

 

69

--------------------------------------------------------------------------------


 

LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.12.                          USA Patriot Act.  Each Lender hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

Section 9.13.                          Termination of Commitments Under Existing
Credit Agreements.

 

(a)                                                                        The
Borrowers and each of the Lenders that is also a “Bank” party to the Existing
Credit Agreement (which Lenders constitute the “Required Banks” (as defined
therein) under the Existing Credit Agreement) agree that the “Commitments” as
defined in the Existing Credit Agreement shall be terminated in their entirety
on the Initial Effective Date in accordance with the terms thereof.  Each of
such Lenders waives any requirement of notice of such termination of the
Existing Credit Agreement.

 

(b)                                                                        The
Progress Borrowers, Progress Energy, Inc., through its execution of the Progress
Energy, Inc. Consent in the form attached as Exhibit I, and each of the Lenders
that is also a “Lender” party to any of the Existing Progress Credit Agreements
(which Lenders constitute the “Majority Lenders” (as defined in each of the
Existing Progress Credit Agreements) agree that the “Commitments” (as defined in
each of the Existing Progress Credit Agreements) under each of the Existing
Progress Credit Agreements shall be terminated in their entirety on the Second
Effective Date in accordance with the terms thereof.  Each of such Lenders
waives any requirement of notice of such termination of any Existing Progress
Credit Agreement.

 

(c)                                                                        
Progress Energy, Inc., through its execution of the Progress Energy, Inc.
Consent in the form attached as Exhibit I, and Wells Fargo agree that the
Existing Progress Parent LC Facility shall be terminated in its entirety on the
Second Effective Date in accordance with the terms thereof.

 

Section 9.14.                          No Fiduciary Duty.  Each Borrower agrees
that in connection with all aspects of the Loans and Letters of Credit
contemplated by this Agreement and any communications in connection therewith,
(i) such Borrower and its Subsidiaries, on the one hand, and the Agents, the
Lenders and their respective affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders or their respective affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications. and (ii) the Administrative Agent, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and neither the Administrative Agent nor any Lender has any
obligation to disclose any of such interests to such Borrower or any of its
Affiliates.

 

70

--------------------------------------------------------------------------------


 

Section 9.15.                          Survival.  Each party’s rights and
obligations under Articles 7, 8 and 9 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations hereunder or under any Note and the
termination of this Agreement.

 

Section 9.16.                          Acknowledgement and Consent to Bail-in of
EEA Financial Institutions.  Notwithstanding anything to the contrary in this
Agreement, any Note or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under this Agreement or any Note, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                                                        the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)                                                                        the
effects of any Bail-in Action on any such liability, including, if applicable:

 

(i)                                                                                                                                    
a reduction in full or in part or cancellation of any such liability;

 

(ii)                                                                                                                                 
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Note; or

 

(iii)                                                                                                                              
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

71

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Total Commitments

Wells Fargo Bank, National Association

 

$340,000,000400,000,000

Bank of America, N.A.

 

$340,000,000400,000,000

The RoyalJPMorgan Chase Bank of Scotland plc, N.A.

 

$340,000,000400,000,000

Mizuho Bank, Ltd.

 

$400,000,000

Bank of China, New York Branch

 

$340,000,000400,000,000

Barclays Bank PLC

 

$340,000,000400,000,000

Citibank, N.A.

 

$340,000,000400,000,000

Credit Suisse AG, Cayman Islands Branch

 

$340,000,000400,000,000

JPMorgan ChaseRoyal Bank, N.A. of Canada

 

$340,000,000400,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$340,000,000400,000,000

UBS AG, Stamford Branch

 

$340,000,000

BNP Paribas

 

$264,000,000325,000,000

Goldman Sachs Bank USA

 

$264,000,000325,000,000

Mizuho Bank, Ltd.

 

$264,000,000

Morgan Stanley Bank, N.A.

 

$264,000,000325,000,000

RoyalSunTrust Bank of Canada

 

$264,000,000325,000,000

SunTrustTD Bank, N.A.

 

$264,000,000325,000,000

The Bank of Nova Scotia

 

$264,000,000325,000,000

U.S. Bank National Association

 

$264,000,000325,000,000

Banco Bilbao Vizcaya Argentaria, S.A., New YorkUBS AG, Stamford Branch

 

$142,000,000325,000,000

Industrial and Commercial Bank of China LimitedBranch Banking & Trust Company

 

$142,000,000175,000,000

KeyBank National Association

 

$142,000,000175,000,000

The Bank of New York Mellon

 

$142,000,000

The Northern Trust Company

 

$142,000,000

Fifth Third Bank

 

$142,000,000

Credit Agricole Corporate and Investment Bank

 

$142,000,000

PNC Bank, National Association

 

$142,000,000175,000,000

SantanderRegions Bank, N.A.

 

$142,000,000175,000,000

TDBanco Santander, S.A., New York Branch

 

$142,000,000175,000,000

Canadian Imperial Bank of Commerce, New York BranchSumitomo Mitsui Banking
Corporation

 

$142,000,000175,000,000

DNB Bank ASA, Grand Cayman Branch

 

$142,000,000

HSBC Bank USA, National Association

 

$142,000,000

Sumitomo Mitsui Banking CorporationThe Bank of New York Mellon

 

$142,000,000175,000,000

The Northern Trust Company

 

$175,000,000

TOTAL

 

$8,000,000,000

 

72

--------------------------------------------------------------------------------


 

Pricing Schedule

 

Each of “Applicable Margin” and “Facility Fee Rate” means, for any date, the
rate set forth below in the applicable row and column corresponding to the
credit rating of the applicable Borrower that exists on such date:

 

(basis points per annum)

 

Borrower’s
Credit Rating

 

at least
AA by
S&P or
Fitch or
Aa2 by
Moody’s

 

at least
AA-by
S&P or
Fitch or 
Aa3 by
Moody’s

 

at least A+
by S&P or 
Fitch or
A1 by
Moody’s

 

at least A
by S&P or 
Fitch or A2
by Moody’s

 

at least A-
by S&P or
Fitch
or A3
by 
Moody’s

 

at least
BBB+ by
S&P or Fitch
or Baa1 by
Moody’s

 

at least
BBB by
S&P or
Fitch or
Baa2 by
Moody’s

 

less than
BBB by S&P
or Fitch and
less than
Baa2 by
Moody’s

Facility Fee Rate

 

4.0

 

6.0

 

7.5

 

10.0

 

12.5

 

17.5

 

22.5

 

27.5

Applicable Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Euro-Dollar Loans and Swingline Loans

 

58.5

 

69.0

 

80.0

 

90.0

 

100.0

 

107.5

 

127.5

 

147.5

Base Rate Loans

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

7.5

 

27.5

 

47.5

 

For purposes of the above Pricing Schedule a “Borrower Credit Rating” means, as
of any date of determination with respect to any Borrower, the rating as
determined by one or more of Standard & Poor’s, a division of the McGraw-Hill
Companies Financial Services LLC, a subsidiary of S&P Global Inc., together with
its successors (“S&P”), or Moody’s Investors Service, Inc., together with its
successors (“Moody’s”), or Fitch Ratings Inc., together with its successors
(“Fitch”), of such Borrower’s non-credit-enhanced, senior unsecured long-term
debt, regardless of whether any such debt is outstanding; provided that (a) if
ratings exist by all three rating agencies and the respective ratings issued by
two of the rating agencies are the same and one differs, the pricing level shall
be determined based on the two ratings that are the same, (b) if ratings exist
by all three rating agencies and none of the respective ratings are the same,
the pricing level shall be determined based on the middle rating, (c) if only
two ratings exist and they differ by one level, then the pricing level for the
higher of such ratings shall apply; (d) if only two ratings exist and they
differ by more than one level, then the pricing level that is one level lower
than the pricing level of the higher rating shall apply; (e) if only one rating
exists, the pricing level shall be determined based on that rating; (f) if no
such rating exists for such Borrower, then a corporate credit rating from S&P
and the issuer ratings from Moody’s and Fitch should be used and differences
between those ratings and resolving non-existent ratings from any of those
rating agencies shall be determined in the same manner as set forth in clauses
(a) through (e) of this proviso; and

 

--------------------------------------------------------------------------------


 

(g) if no such rating in clause (f) exists for such Borrower, the highest
pricing level (less than “BBB” pricing level) shall apply.  A change in rating
will result in an immediate change in the applicable pricing.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

New York, New York

 

              , 20    



For value received, [Duke Energy Corporation., a Delaware corporation] [Duke
Energy Carolinas, LLC, a North Carolina limited liability company] [Duke Energy
Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, Inc.LLC, an Indiana
corporation] [Duke Energy Kentucky, Inc., a Kentucky corporation] [Duke Energy
Progress, Inc.LLC, a North Carolina corporation] [Duke Energy Florida, Inc.LLC,
a Florida corporation] [Piedmont Natural Gas Company, Inc., a North Carolina
corporation] (the “Borrower”), promises to pay to  [  ] (the “Lender”) or its
registered assigns, for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the date specified in the Credit
Agreement.  The Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Credit Agreement.  All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds at the office of Wells Fargo Bank, National Association.

 

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender, and the
Lender, if the Lender so elects in connection with any transfer or enforcement
of its Note, may endorse on the schedule attached hereto appropriate notations
to evidence the foregoing information with respect to the Loans then
outstanding; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement dated as of
November 18, 2011 among Duke Energy Corporation and the other Borrowers party
thereto, the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other Agents party thereto (as the same may be
amended from time to time, the “Credit Agreement”).  Terms defined in the Credit
Agreement are used herein with the same meanings.  Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

 

A-1

--------------------------------------------------------------------------------


 

 

[DUKE ENERGY CORPORATION]

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

[DUKE ENERGY OHIO, INC.]

 

 

 

[DUKE ENERGY INDIANA, INC.LLC]

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

[DUKE ENERGY PROGRESS, INC.LLC]

 

 

 

[DUKE ENERGY FLORIDA, LLC]

 

 

 

[DUKE ENERGY
FLORIDAPIEDMONT NATURAL
GAS COMPANY, INC.]

 

 

 

By:

 

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of
Loan

 

Amount of
Principal 
Repaid

 

Maturity
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF INTERNAL COUNSEL OF THE BORROWER

 

[Effective Date]

 

To the Lenders and the Administrative Agent
Referred to Below

 

c/o Wells Fargo Bank, National Association
as Administrative Agent

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

I am [title of internal counsel] of [Duke Energy Corporation] [Duke Energy
Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy Indiana, Inc.] [Duke
Energy Kentucky, Inc.] [Piedmont Natural Gas Company, Inc.] (the “Borrower”) and
have acted as its counsel in connection with the Credit Agreement (as amended,
the “Credit Agreement”), dated as of [  ], 2011, among the Borrower, the other
Borrowers party thereto, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other Agents party thereto. 
Capitalized terms defined in the Credit Agreement are used herein as therein
defined.  This opinion letter is being delivered pursuant to Section 3.01(b) of
the Credit Agreement.

 

In such capacity, I or attorneys under my direct supervision have examined
originals or copies, certified or otherwise identified to my satisfaction, of
such documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                      The Borrower is [a Delaware corporation]
[a North Carolina limited liability company] [an Ohio corporation] [an Indiana
corporation] [a Kentucky corporation] [a North Carolina corporation], validly
existing and in good standing under the laws of [Delaware] [North Carolina]
[Ohio] [Indiana] [Kentucky].

 

B-1

--------------------------------------------------------------------------------


 

2.                                      The execution, delivery and performance
by the Borrower of the Credit Agreement and any Notes are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (except for [list exceptions], which have been obtained or
made, as the case may be, and are in full force and effect) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the Borrower or, to
my knowledge, of any material agreement, judgment, injunction, order, decree or
other instrument binding upon the Borrower or, to my knowledge, result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Material Subsidiaries.

 

3.                                      The Credit Agreement and any Notes
executed and delivered as of the date hereof have been duly executed and
delivered by the Borrower.

 

4.                                      Except as publicly disclosed prior to
the Initial Effective Date, to my knowledge (but without independent
investigation), there is no action, suit or proceeding pending or threatened
against or affecting, the Borrower or any of its Subsidiaries before any court
or arbitrator or any governmental body, agency or official, which would be
likely to be decided adversely to the Borrower or such Subsidiary and, as a
result, to have a material adverse effect upon the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or any Notes.

 

The phrase “to my knowledge”, as used in the foregoing opinion, refers to my
actual knowledge without any independent investigation as to any such matters.

 

I am a member of the Bar of the State of [Delaware] [North Carolina] [Ohio]
[Indiana] [Kentucky] and do not express any opinion herein concerning any law
other than the law of the State of [Delaware] [North Carolina] [Ohio] [Indiana]
[Kentucky] and the federal law of the United States of America.

 

The opinions expressed herein are limited to the matters expressly stated
herein, and no opinion is to be inferred or may be implied beyond the matters
expressly so stated.  This opinion is rendered to you in connection with the
above-referenced matter and may not be relied upon by you for any other purpose,
or relied upon by, or furnished to, any other Person, firm or corporation
without my prior written consent, except for Additional Lenders and Assignees. 
My opinions expressed herein are as of the date hereof, and I undertake no
obligation to advise you of any changes of applicable law or any other matters
that may come to my attention after the date hereof that may affect my opinions
expressed herein.

 

 

Very truly yours,

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OPINION OF
ROBINSON, BRADSHAW & HINSON, P.A.,
SPECIAL COUNSEL FOR THE BORROWER

 

[Effective Date]

 

To the Lenders and the Administrative Agent
Referred to Below

 

c/o Wells Fargo Bank, National Association
as Administrative Agent

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

We have acted as counsel to  [Duke Energy Corporation., a Delaware corporation]
[Duke Energy Carolinas, LLC, a North Carolina limited liability company] [Duke
Energy Ohio, Inc., a Ohio corporation] [Duke Energy Indiana, Inc., an Indiana
corporation] [Duke Energy Kentucky, Inc., a Kentucky corporation] [Piedmont
Natural Gas Company, Inc., a North Carolina corporation] (the “Borrower”), in
connection with the Credit Agreement (as amended, the “Credit Agreement”), dated
as of [  ], 2011, among the Borrower, the other Borrowers party thereto, the
Lenders party thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other Agents party thereto.  Capitalized terms used herein and
not defined shall have the meanings given to them in the Credit Agreement.  This
opinion letter is being delivered pursuant to Section 3.01(b) of the Credit
Agreement.

 

In connection with this opinion, we also examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein.  Where we have considered
it appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates or other
comparable documents of public officials and officers or other appropriate
representatives of the Borrower.

 

In rendering the opinions contained herein, we have assumed, among other things,
that the Credit Agreement and any Notes to be executed (i) are within the
Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii)

 

C-1

--------------------------------------------------------------------------------


 

have been duly executed and delivered, (iv) require no action by or in respect
of, or filing with, any governmental body, agency of official and (v) do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the Borrower’s certificate of incorporation or by-laws or any
agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or result in the creation or imposition of any Lien on any asset of
the Borrower.  In addition, we have assumed that the Credit Agreement fully
states the agreement between the Borrower and the Lenders with respect to the
matters addressed therein, and that the Credit Agreement constitutes a legal,
valid and binding obligation of each Lender, enforceable in accordance with its
respective terms.

 

The opinions set forth herein are limited to matters governed by the laws of the
State of North Carolina and the federal laws of the United States, and no
opinion is expressed herein as to the laws of any other jurisdiction.  For
purposes of our opinions, we have disregarded the choice of law provisions in
the Credit Agreement and, instead, have assumed with your permission that the
Credit Agreement and the Notes are governed exclusively by the internal,
substantive laws and judicial interpretations of the State of North Carolina. 
We express no opinion concerning any matter respecting or affected by any laws
other than laws that a lawyer in North Carolina exercising customary
professional diligence would reasonably recognize as being directly applicable
to the Borrower, the Loans, or any of them.

 

Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that the Credit
Agreement constitutes the legal, valid and binding obligation of the Borrower
and the Notes, if and when issued, will constitute legal, valid and binding
obligations of the Borrower, in each case, enforceable against the Borrower in
accordance with its terms.

 

The opinions expressed above are subject to the following qualifications and
limitations:

 

1.                                      Enforcement of the Credit Agreement and
the Notes is subject to the effect of applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and similar laws affecting the
enforcement of creditors’ rights generally.

 

2.                                      Enforcement of the Credit Agreement and
the Notes is subject to the effect of general principles of equity (regardless
of whether considered in a proceeding in equity or at law) by which a court with
proper jurisdiction may deny rights of specific performance, injunction,
self-help, possessory remedies or other remedies.

 

3.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement or any Note
that (i) purport to excuse a party for liability for its own acts, (ii) purport
to make void any act done in contravention thereof, (iii) purport to authorize a
party to act in its sole discretion, (iv) require waivers or amendments to be
made only in writing, (v) purport to effect waivers of constitutional, statutory
or equitable rights or the effect of applicable laws, (vi) impose liquidated
damages, penalties or forfeiture, or (vii) purport to indemnify a party for its
own

 

C-2

--------------------------------------------------------------------------------


 

negligence or willful misconduct.  Indemnification provisions in the Credit
Agreement are subject to and may be rendered unenforceable by applicable law or
public policy, including applicable securities law.

 

4.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement or the Notes
purporting to require a party thereto to pay or reimburse attorneys’ fees
incurred by another party, or to indemnify another party therefor, which may be
limited by applicable statutes and decisions relating to the collection and
award of attorneys’ fees, including but not limited to North Carolina General
Statutes § 6-21.2.

 

5.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement purporting to
waive the right of jury trial.  Under North Carolina General Statutes § 22B-10,
a provision for the waiver of the right to a jury trial is unconscionable and
unenforceable.

 

6.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement concerning
choice of forum or consent to the jurisdiction of courts, venue of actions or
means of service of process.

 

7.                                      It is likely that North Carolina courts
will enforce the provisions of the Credit Agreement providing for interest at a
higher rate resulting from a Default or Event of Default (a “Default Rate”)
which rate is higher than the rate otherwise stipulated in the Credit
Agreement.  The law, however, disfavors penalties, and it is possible that
interest at the Default Rate may be held to be an unenforceable penalty, to the
extent such rate exceeds the rate applicable prior to a default under the Credit
Agreement.  Also, since North Carolina General Statutes § 24-10.1 expressly
provides for late charges, it is possible that North Carolina courts, when faced
specifically with the issue, might rule that this statutory late charge preempts
any other charge (such as default interest) by a bank for delinquent payments. 
The only North Carolina case which we have found that addresses this issue is a
1978 Court of Appeals decision, which in our opinion is of limited precedential
value, North Carolina National Bank v. Burnette, 38 N.C. App. 120, 247 S.E.2d
648 (1978), rev’d on other grounds, 297 N.C. 524, 256 S.E.2d 388 (1979).  While
the court in that case did allow interest after default (commencing with the
date requested in the complaint) at a rate six percent in excess of pre-default
interest, we are unable to determine from the opinion that any question was
raised as to this being penal in nature, nor does the court address the possible
question of the statutory late charge preempting a default interest surcharge. 
Therefore, since the North Carolina Supreme Court has not ruled in a properly
presented case raising issues of its possible penal nature and those of North
Carolina General Statutes § 24-10.1, we are unwilling to express an unqualified
opinion that the Default Rate of interest prescribed in the Credit Agreement is
enforceable.

 

8.                                      We do not express any opinion as to the
enforceability of any provisions contained in the Credit Agreement relating to
evidentiary standards or other standards by which the Credit Agreement are to be
construed.

 

C-3

--------------------------------------------------------------------------------


 

This opinion letter is delivered solely for your benefit in connection with the
Credit Agreement and, except for any Additional Lender or any Assignee which
becomes a Lender pursuant to Section 2.17(b) or Section 9.06(c) of the Credit
Agreement, may not be used or relied upon by any other Person or for any other
purpose without our prior written consent in each instance.  Our opinions
expressed herein are as of the date hereof, and we undertake no obligation to
advise you of any changes of applicable law or any other matters that may come
to our attention after the date hereof that may affect our opinions expressed
herein.

 

Very truly yours,

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of          , 20   among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), [DUKE ENERGY CORPORATION] and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of November 18, 2011 among Duke Energy Corporation
and the other Borrowers party thereto, the Assignor and the other Lenders party
thereto, as Lenders, the Administrative Agent and the other Agents party thereto
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”);

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers and participate in Letters of Credit in an
aggregate principal amount at any time outstanding not to exceed
$          ;(1)(3)

 

WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $           are outstanding at the date
hereof;

 

WHEREAS, Letters of Credit with a total amount available for drawing thereunder
of $           are outstanding at the date hereof; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $           (the “Assigned Amount”),
together with a corresponding portion of its outstanding Loans and Letter of
Credit Liabilities, and the Assignee proposes to accept assignment of such
rights and assume the corresponding obligations from the Assignor on such
terms;*

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  All capitalized terms not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

--------------------------------------------------------------------------------

(1)(3) The asterisked provisions shall be appropriately revised in the event of
an assignment after the Commitment Termination Date.

 

D-1

--------------------------------------------------------------------------------


 

SECTION 2.                            Assignment.  The Assignor hereby assigns
and sells to the Assignee all of the rights of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, and the Assignee hereby accepts
such assignment from the Assignor and assumes all of the obligations of the
Assignor under the Credit Agreement to the extent of the Assigned Amount,
including the purchase from the Assignor of the corresponding portion of the
principal amount of the Loans made by, and Letter of Credit Liabilities of, the
Assignor outstanding at the date hereof.  Upon the execution and delivery hereof
by the Assignor, the Assignee [, Duke Energy Corporation] [, the Issuing
Lenders] and the Administrative Agent, and the payment of the amounts specified
in Section 3 required to be paid on the date hereof (i) the Assignee shall, as
of the date hereof, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount, and (ii) the Commitment of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor
released from its obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee.  The assignment provided for
herein shall be without recourse to the Assignor.

 

SECTION 3.                            Payments.  As consideration for the
assignment and sale contemplated in Section 2 hereof, the Assignee shall pay to
the Assignor on the date hereof in Federal funds the amount heretofore agreed
between them.(2)(4)  It is understood that facility [and Letter of Credit] fees
accrued to the date hereof in respect of the Assigned Amount are for the account
of the Assignor and such fees accruing from and including the date hereof are
for the account of the Assignee.  Each of the Assignor and the Assignee hereby
agrees that if it receives any amount under the Credit Agreement which is for
the account of the other party hereto, it shall receive the same for the account
of such other party to the extent of such other party’s interest therein and
shall promptly pay the same to such other party.

 

SECTION 4.                            Consent to Assignment.  This Agreement is
conditioned upon the consent of [Duke Energy Corporation,] [the Swingline
Lender,] [the Issuing Lenders] and the Administrative Agent pursuant to
Section 9.06(c) of the Credit Agreement.  The execution of this Agreement by
[Duke Energy Corporation,] [the Issuing Lenders] and the Administrative Agent is
evidence of this consent.  Pursuant to Section 9.06(c) each Borrower agrees to
execute and deliver a Note, if required by the Assignee, payable to the order of
the Assignee to evidence the assignment and assumption provided for herein.

 

SECTION 5.                            Non-reliance on Assignor.  The Assignor
makes no representation or warranty in connection with, and shall have no
responsibility with respect to, the solvency, financial condition, or statements
of any Borrower, or the validity and enforceability of the obligations of any
Borrower in respect of the Credit Agreement or any Note.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed

 

--------------------------------------------------------------------------------

(2)(4) Amount should combine principal together with accrued interest and
breakage compensation, if any, to be paid by the Assignee.  It may be preferable
in an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

D-2

--------------------------------------------------------------------------------


 

appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of each Borrower.

 

SECTION 6.                            Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

SECTION 7.                            Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

SECTION 8.                            Administrative Questionnaire.  Attached is
an Administrative Questionnaire duly completed by the Assignee.

 

D-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[DUKE ENERGY CORPORATION]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

EXTENSION AGREEMENT

 

Wells Fargo Bank, National Association, as Administrative
Agent under the Credit Agreement referred to below

[   ]

[   ]

[   ]

[   ]

Attn:     [   ]

 

Ladies and Gentlemen:

 

Effective as of [date], the undersigned hereby agrees to extend its Commitment
and Commitment Termination Date under the Credit Agreement dated as of
November 18, 2011 (as amended by Amendment No. 1, dated as of December [18],
2013, among Duke Energy Corporation and the other Borrowers party thereto, the
Lenders party thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other Agents party thereto (as amended, the “Credit Agreement”)
for one year to [date to which its Commitment Termination Date is to be
extended] pursuant to Section 2.01(b) of the Credit Agreement. Terms defined in
the Credit Agreement are used herein as therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York. This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

DUKE ENERGY CORPORATION.
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

DUKE ENERGY CAROLINAS, LLC,
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

DUKE ENERGY OHIO, INC.,
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

DUKE ENERGY INDIANA, INC.LLC,
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

DUKE ENERGY KENTUCKY, INC.,
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

DUKE ENERGY PROGRESS, INC.,
DUKE ENERGY PROGRESS, LLC,
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

DUKE ENERGY FLORIDA, LLC,
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

DUKE ENERGY
FLORIDAPIEDMONT NATURAL
GAS COMPANY, INC.,
as Borrower

 

 

 

 

 

By:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NOTICE OF ISSUANCE

 

Date:

 

To:                                                             Wells Fargo
Bank, National Association, as Administrative Agent
                                                                               
              , as Issuing Lender

 

From:                                               [Duke Energy Corporation]
[Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.] [Duke Energy
Indiana, Inc.LLC] [Duke Energy Kentucky, Inc.LLC] [Duke Energy
Progress, Inc.LLC] [Duke Energy Florida, Inc.] [Piedmont Natural Gas
Company, Inc.]

 

Re:                                                                            
Credit Agreement dated as of November 18, 2011 (as amended from time to time,
the “Credit Agreement”) among Duke Energy Corporation and the other Borrowers
party thereto, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent and the other Agents party thereto

 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.LLC] [Duke Energy Kentucky, Inc.] [Duke Energy
Progress, Inc.LLC] [Duke Energy Florida, LLC][Piedmont Natural Gas
Company, Inc.] hereby gives notice pursuant to Section 2.15(b) of the Credit
Agreement that it requests the above-named Issuing Lender to issue on or before
                 a Letter of Credit containing the terms attached hereto as
Schedule I (the “Requested Letter of Credit”).

 

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.LLC] [Duke Energy Kentucky, Inc.] [Duke Energy
Progress, Inc.] [ProgressLLC] [Duke Energy Florida, LLC][Piedmont Natural Gas
Company, Inc.] hereby represents and warrants to the Issuing Lender, the
Administrative Agent and the Lenders that:

 

(a)                                 immediately after the issuance of the
Requested Letter of Credit, (i) the Utilization Limits are not exceeded and
(ii) the aggregate amount of the Letter of Credit Liabilities shall not exceed
$800,000,000;

 

(b)                                 immediately after the issuance of the
Requested Letter of Credit, no Default shall have occurred and be continuing;
and

 

(c)                                  the representations and warranties
contained in the Credit Agreement (except the representations and warranties set
forth in Section 4.04(c) and Section 4.06 of the Credit Agreement) shall be true
on and as of the date of issuance of the Requested Letter of Credit.

 

G-1

--------------------------------------------------------------------------------


 

[Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke Energy Ohio, Inc.]
[Duke Energy Indiana, Inc.LLC] [Duke Energy Kentucky, Inc.] [Duke Energy
Progress, Inc.LLC] [Duke Energy Florida, LLC][Piedmont Natural Gas
Company, Inc.] hereby authorizes the Issuing Lender to issue the Requested
Letter of Credit with such variations from the above terms as the Issuing Lender
may, in its discretion, determine are necessary and are not materially
inconsistent with this Notice of Issuance.  The opening of the Requested Letter
of Credit and [Duke Energy Corporation] [Duke Energy Carolinas, LLC] [Duke
Energy Ohio, Inc.] [Duke Energy Indiana, Inc.LLC] [Duke Energy Kentucky, Inc.]
[Duke Energy Progress, Inc.LLC] [Duke Energy Florida, LLC][Piedmont Natural Gas
Company, Inc.]’s responsibilities with respect thereto are subject to [UCP 500]
[ISP98] as indicated above and the terms and conditions set forth in the Credit
Agreement.

 

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

 

 

[DUKE ENERGY CORPORATION]

 

 

 

[DUKE ENERGY CAROLINAS, LLC]

 

 

 

[DUKE ENERGY OHIO, INC.]

 

 

 

[DUKE ENERGY INDIANA, INC.LLC]

 

 

 

[DUKE ENERGY KENTUCKY, INC.]

 

 

 

[DUKE ENERGY PROGRESS, INC.,LLC]

 

 

 

[DUKE ENERGY FLORIDA, LLC]

 

 

 

[DUKE ENERGY FLORIDAPIEDMONT
NATURAL GAS COMPANY, INC.,]

 

 

 

By:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE I

Application and Agreement for
Irrevocable Standby Letter of Credit

To:                       (“Lender”)

 

Please TYPE information in the fields below.  We reserve the right to return
illegible applications for clarification.

 

Date:

 

The undersigned Applicant hereby requests Lender to issue and transmit by:

o Overnight Carrier o Teletransmission o Mail o Other:

L/C No.

  (Lender Use Only)

Explain:

 

an Irrevocable Standby Letter of Credit (the “Credit”) substantially as set
forth below. In issuing the Credit, Lender is expressly authorized to make such
changes from the terms herein below set forth as it, in its sole discretion, may
deem advisable.

 

Applicant (Full name & address)

Advising Lender (Designate name & address only, if desired)

 

 

Beneficiary (Full name & address)

Currency and amount in figures:

 

 

 

Currency and amount in words:

 

 

 

Expiration Date:

 

 

Charges: the Lender’s charges are for our account; all other banking charges are
to be paid by beneficiary.

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Lender or its correspondent at Lender’s option accompanied by the following
documents:

 

o Statement, purportedly signed by the Beneficiary, reading as follows (please
state below exact wording to appear on the statement):

 

o Other Documents

 

o Special Conditions (including, if Applicant has a preference, selection of UCP
as herein defined or ISP98 as herein defined).

 

G-3

--------------------------------------------------------------------------------


 

o Issue substantially in form of attached specimen. (Specimen must also be
signed by applicant.)

 

Complete only when the Beneficiary (Foreign Lender, or other Financial
Institution) is to issue its undertaking based on this Credit.

 

Request Beneficiary to issue and deliver their (specify type of undertaking)in
favor of                   for an amount not exceeding the amount specified
above, effective immediately relative to (specify contract number or other
pertinent reference)to expire on                 .  (This date must be at least
15 days prior to expiry date indicated above.)  It is understood that if the
Credit is issued in favor of any bank or other financial or commercial entity
which has issued or is to issue an undertaking on behalf of the Applicant of the
Credit in connection with the Credit, the Applicant hereby agrees to remain
liable under this Application and Agreement in respect of the Credit (even after
its stated expiry date) until Lender is released by such bank or entity.

 

Each Applicant signing below affirms that it has fully read and agrees to this
Application.  (Note:  If a bank, trust company, or other financial institution
signs as Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below.)  Documents may
be forwarded to the Lender by the beneficiary, or the negotiating bank, in one
mail.  Lender may forward documents to Applicant’s customhouse broker, or
Applicant if specified above, in one mail.  Applicant understands and agrees
that this Credit will be subject to the Uniform Customs and Practice for
Documentary Credits of the International Chamber of Commerce currently in
effect, and in use by Lender (“UCP”) or to the International Standby Practices
of the International Chamber of Commerce, Publication 590 or any subsequent
version currently in effect and in use by Lender (“ISP98”).

 

 

 

 

(Print or type name of Applicant)

 

(Print or type name of Applicant)

 

 

 

 

 

 

(Address)

 

(Address)

 

 

 

Authorized Signature (Title)

 

Authorized Signature (Title)

 

 

 

Authorized Signature (Title)

 

Authorized Signature (Title)

 

 

 

Customer Contact:

 

 

Phone:

 

 

BANK USE ONLY

NOTE:
Application will NOT be processed if this section is not complete.

Approved (Authorized Signature)

Date:

 

 

Approved (Print name and title)

City:

 

 

 

Customer SIC Code:

Borrower Default Grade:

Telephone:

 

 

 

Charge DDA#:

Fee:

RC #:

CLAS Bank #:

CLAS Obligor #:

 

 

 

Other (please explain):

 

 

 

G-4

--------------------------------------------------------------------------------


 

[EXHIBIT G

 

APPROVED FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

BENEFICIARY:

 

LADIES AND GENTLEMEN:

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
             , IN FAVOR OF [INSERT BENEFICIARY NAME], BY ORDER AND FOR THE
ACCOUNT OF [DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY
OHIO, INC.] [DUKE ENERGY INDIANA, INC.LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE
ENERGY PROGRESS, INC.LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS
COMPANY, INC.], [ON BEHALF OF [INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE
ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.LLC]
[DUKE ENERGY KENTUCKY, INC.] [DUKE ENERGY PROGRESS, INC.LLC] [DUKEDUKE ENERGY
FLORIDA, LLC] [PIEDMONT NATURAL GAS COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY],]
AT SIGHT FOR UP TO                 U.S. DOLLARS (               UNITED STATES
DOLLARS) AGAINST THE FOLLOWING DOCUMENTS:

 

1)                                     A BENEFICIARY’S SIGNED CERTIFICATE
STATING “[[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY
OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.DUKE ENERGY
CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE
ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS COMPANY, INC.]]/[INSERT NAME OF [DUKE
ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE
ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.] [DUKE ENERGY PROGRESS, INC.]
[DUKE ENERGY FLORIDA, INC.DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC]
[DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.]
DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS
COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY]] IS IN DEFAULT UNDER ONE OR MORE
AGREEMENTS BETWEEN [[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE
ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.]
[DUKE ENERGY PROGRESS, INC.] [DUKE ENERGY FLORIDA, INC.DUKE ENERGY CORPORATION]
[DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC]
[DUKE ENERGY KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA,
LLC]

 

--------------------------------------------------------------------------------


 

[PIEDMONT NATURAL GAS COMPANY, INC.]/[INSERT NAME OF [DUKE ENERGY CORPORATION]
[DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY
INDIANA, INC.] [DUKE ENERGY KENTUCKY, INC.] [DUKE ENERGY PROGRESS, INC.] [DUKE
ENERGY FLORIDA, INC.DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE
ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE
ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS
COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY]] AND [INSERT BENEFICIARY’S NAME].”

 

OR

 

2)                                     A BENEFICIARY’S SIGNED CERTIFICATE
STATING “[INSERT BENEFICIARY’S NAME] HAS REQUESTED ALTERNATE SECURITY FROM
[[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.]
[DUKE ENERGY INDIANA, INC.LLC] [DUKE ENERGY KENTUCKY, INC.] [DUKEDUKE ENERGY
PROGRESSPROGRESS, INC.LLC] [DUKEDUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS
COMPANY, INC.] /[INSERT NAME OF [DUKE ENERGY CORPORATION] [DUKE ENERGY
CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE ENERGY INDIANA, INC.LLC] [DUKE
ENERGY KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC] [DUKE ENERGY FLORIDA, LLC]
[PIEDMONT NATURAL GAS COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY]] AND [DUKE
ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.] [DUKE
ENERGY INDIANA, INC.LLC] [DUKE ENERGY KENTUCKY, INC.] DUKE ENERGY PROGRESS, LLC]
[DUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS COMPANY, INC.] /[INSERT NAME OF
[DUKE ENERGY CORPORATION] [DUKE ENERGY CAROLINAS, LLC] [DUKE ENERGY OHIO, INC.]
[DUKE ENERGY INDIANA, INC.LLC] [DUKE ENERGY KENTUCKY, INC.] [DUKEDUKE ENERGY
PROGRESSPROGRESS, INC.LLC] [DUKEDUKE ENERGY FLORIDA, LLC] [PIEDMONT NATURAL GAS
COMPANY, INC.]’S AFFILIATE OR SUBSIDIARY]] HAS NOT PROVIDED ALTERNATE SECURITY
ACCEPTABLE TO [INSERT BENEFICIARY’S NAME] AND THIS LETTER OF CREDIT HAS LESS
THAN TWENTY DAYS UNTIL EXPIRY.”

 

AND

 

3)                                     A DRAFT STATING THE AMOUNT TO BE DRAWN.

 

SPECIAL CONDITIONS:

 

1.                                      PARTIAL DRAWINGS ARE PERMITTED.

 

2.                                      DOCUMENTS MUST BE PRESENTED AT OUR
COUNTER NO LATER THAN          , WHICH IS THE EXPIRY DATE OF THIS STANDBY LETTER
OF CREDIT.

 

--------------------------------------------------------------------------------


 

WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR PAYMENT AT
OUR OFFICE LOCATED AT                          ON OR BEFORE THE EXPIRY DATE OF
THIS CREDIT.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS CREDIT IS SUBJECT TO THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, 1993
REVISION, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500.

 

COMMUNICATIONS WITH RESPECT TO THIS STANDBY LETTER OF CREDIT SHALL BE IN WRITING
AND SHALL BE ADDRESSED TO US AT                    , SPECIFICALLY REFERRING TO
THE NUMBER OF THIS STANDBY LETTER OF CREDIT.

 

VERY TRULY YOURS

[ISSUING BANK]]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of     , 2011, is entered
into between [CAROLINA POWER & LIGHT COMPANY D/B/A PROGRESS ENERGY
CAROLINAS, INC., a North Carolina corporation][FLORIDA POWER CORPORATION D/B/A
PROGRESS ENERGY FLORIDA, INC., a Florida corporation]  (the “New Borrower”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent
(the “Administrative Agent”) under that certain Credit Agreement, dated as of
November 18, 2011 among Duke Energy Corporation, Duke Energy Carolinas, LLC,
Duke Energy Ohio, Inc., Duke Energy Indiana, Inc. and Duke Energy
Kentucky, Inc., as borrowers, the lenders party thereto, the Administrative
Agent (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”) and the other agents party thereto.  All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

 

The New Borrower and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.                                      The New Borrower hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Borrower
will be deemed to be a Borrower under the Credit Agreement for all purposes of
the Credit Agreement and shall have all of the obligations of a Borrower
thereunder, as if it had executed the Credit Agreement.  The New Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement.

 

2.                                      The New Borrower represents and warrants
that the representations and warranties in Article 4 of the Credit Agreement are
true and correct as to it as a Borrower on and as of the date hereof.

 

3.                                      The address of the New Borrower for
purposes of Section 9.01 of the Credit Agreement is as follows:

 

 

 

 

 

 

 

 

 

 

4.                                      This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Borrower has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

 

 

 

 

[CAROLINA POWER & LIGHT COMPANY D/B/A PROGRESS ENERGY CAROLINAS, INC., a North
Carolina corporation][FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY
FLORIDA, INC., a Florida corporation]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PROGRESS ENERGY, INC. CONSENT

 

Reference is made to that certain Credit Agreement, dated as of November 18,
2011 among Duke Energy Corporation, as a borrower, the other borrowers party
thereto, the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent, and the other agents party thereto (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.  In connection with the
Merger, Progress Energy, Inc., a North Carolina corporation, hereby
acknowledges, agrees and confirms that (a) the “Commitments” (as defined in each
of the Existing Progress Credit Agreements) under the Existing Progress Parent
Credit Agreement shall be terminated in their entirety on the Second Effective
Date in accordance with the terms thereof, and (b) the Existing Progress Parent
LC Facility shall be terminated in its entirety on the Second Effective Date in
accordance with the terms thereof.

 

This consent shall be governed by and construed in accordance with the internal
laws of the State of New York.

 

IN WITNESS WHEREOF, Progress Energy, Inc. has caused this consent to be duly
executed by its authorized officer as of

 

 

 

 

PROGRESS ENERGY, INC., a North Carolina corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-1

--------------------------------------------------------------------------------